 VESTAL NURSING CENTER 87VJNH, Inc. d/b/a Vestal Nursing Center and Local 200A, Service Employees International Union, AFLŒCIO. Cases 3ŒCAŒ21018 and 3ŒRCŒ10644 April 28, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On October 9, 1998, Administrative Law Judge Wal-lace H. Nations issued the attached decision.  The Re-spondent filed exceptions and a supporting brief.  The General Counsel filed cross-exceptions and an answering brief.  The Charging Party filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent VJNH, Inc. d/b/a Vestal Nursing Center, Vestal, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Robert A. Ellison, Esq.,  for the General Counsel. Carl A. Schwarz Jr., Esq. and Matthew J. DeMarco, Esq., of Garden City, New York,  for the Respondent. Ruth Heller, Esq. and Richard A. Maroko, Esq., of Syracuse, New York, for the Charging Party. DECISION STATEMENT OF THE CASE WALLACE H. NATIONS, Administrative Law Judge. This case was tried in Binghamton, New York on June 1Œ4, 1998. The original charge was filed by Local 200A, Service Employees International Union, AFLŒCIO (the Union) on December 11, 1997.1 The first amended charge was filed January 13, 1998, and the second amended charge was filed February 18, 1998. The complaint issued February 25, 1998.                                                                                                                       1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We find it unnecessary to pass on the Union™s Objections 2 and 12 in light of our decision to set aside the election based on the other ob-jections sustained by the judge. 3 In cross-exceptions, the General Counsel has requested a modifica-tion of the Board™s standard remedial provision requiring a respondent to preserve and make available payroll records for computing backpay.  We find that this is not the appropriate case in which to address the requested modification. 1 All dates are in 1997 unless otherwise indicated. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the Charging Party, General Counsel and Respondent, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent, VJNH, Inc., d/b/a Vestal Nursing Center, a corporation, operates a skilled nursing care center at its facility in Vestal, New York. The Respondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that it is a health care institution within the meaning of Section 2(14) of the Act. It is admitted and I find that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Background and Issues for Determination As noted Respondent operates a skilled nursing center in Vestal, New York. This is a nonunion facility in which the Union is seeking to represent a unit of Respondent™s employees described as follows:  All full-time and regular part-time service and maintenance employees, including all certified nursing assistants and floor aides employed at the Employer™s Vestal, New York, facility; but excluding the Director of Nursing, Assistant Director of Nursing, case manager, RN Supervisors, head nurses, unit nurses, business office clerical employees, patient care coor-dinators, clinical coordinators, physical therapists, physical therapist assistants, social workers, music therapists, dieti-tians, dietary technicians, speech therapists, medical records employees, managerial employees, professional employees, and guards and supervisors as defined in the Act.2  The Union filed a Petition for Representation on December 12, 1997, and an election was held on March 26, 1998.3 Out of the approximately 157 eligible voters, 146 ballots were cast. The vote count was 69 for the Union, 71 against, and 6 chal-lenged. On May 18, 1998,  the Regional Director approved a stipulation resolving the eligibility issues raised by the chal-lenged ballots. On May 19, 1998, a revised tally of ballots is-sued, reflecting that only two of the challenged ballots should be considered. Since they were not determinative, the result of the election was that the Union lost by two votes. On April 13, 1998, the Union filed some 18 numbered objec-tions to conduct affecting the results of the election. On May 19, 1998, the Union withdrew Objections 4, 6, 8, and 9. On May 18, the Regional Director issued an Order consolidating the unfair labor practice allegations and the objections and di-rected a single hearing be held in both cases. Objections 1, 3, 5, 7, and 10 are coextensive with certain of the alleged unfair labor practices. Specifically, the complaint alleges that Respon-dent committed unfair labor practices in violation of the Act by:   2 In this decision, the position of certified nursing aides or assistants will be referred to as CNAs, the position of registered nurse will be referred to as RN, and the position of licensed practical nurse will be referred to as LPN. 3 The campaign began in late September or early October, and Ad-ministrator Johnson learned of its existence immediately. 328 NLRB No. 16  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 881. On or about November 29, 1997, and on other dates in 
December 1997, at the Vestal facility and in a written 
communication dated December 2, 
1997, by its administrator, 
Denise Johnson, directing 
employees, under explicit and 
implicit threat of discipline, to refrain from discussing the 
Union or engaging in union and/or protected concerted 
activities while at work.
4 2. On or about December 9, 1997, in a written communica-
tion by Johnson, directing its 
employees, under explicit and 

implicit threat of discipline, to
 inform Respondent of contacts from union supporters and to repo
rt the union and/or protected 
concerted activities of other employees. 
3. (a) On or about December 11, 1997, by its supervisor and 
agent Cheryl Gonzalez, direc
ting its employees, under explicit 
and implicit threat of discipline, to refrain from using the sec-
ond-floor pay telephone, thereby e
liminating a benefit or privi-
lege previously enjoyed by employees. 
    (b) On a date in January 1998, removing the second-floor 
pay telephone, thereby e
liminating a benefit or privilege previ-
ously enjoyed by employees.
5 4. (a) On or about December 16, 1997, promulgating a policy 
prohibiting employees from displaying or wearing union but-
tons, stickers or insignia. 
    (b) On or about December 16, 1997, by its supervisor and 
agent Norma Murphy, directing 
its employees to remove union 
insignia from their uniforms. 
    (c) On or about December 17, 1997, by its supervisor and 
agent Mary Beth Vasicko, in a telephone conversation, inform-

ing an employee that the employ
ee would not be permitted to 
work unless the employee removed union insignia from her 
uniform.     (d) On or about December 17, 1997, by its supervisor and 
agent Mary Beth Vasicko, dire
cting an employee to remove 
insignia from her uniform.     (e) On or about December 18, 1997, by its Director of 
Nursing Carol Scurry, directing an employee to remove union 
insignia from her uniform. 5. On or about December 22, 1997, by its supervisor and 
agent Judy Randall, prohibiti
ng its employees from attending a 
union rally.
6 6. (a) On or about December 22, 1997, granting its employ-
ees the benefit of an increased holiday pay bonus, in an effort to 
thwart the Union™s organizational activities. 
    (b) On a date in January, 1998, increasing the monetary 
bonus under its attendance policy, in an effort to thwart the 
Union™s organizational activities.
7 7. (a) On or about December 10, 1997, imposing a 7-day 
suspension on its employee Kathleen Camp. 
    (b) On or about December 16, 1997, imposing a 1-day 
suspension on its employ
ee Rosanna Torres. 
    (c) On or about December 16, 1997, imposing a 1-day 
suspension on its employee Yvonne Torres. 
    (d) On or about December 17, 1997, imposing a 1-day 
suspension on its employee Vanessa Veit.
8                                                           
                                                                                             
4 This alleged unfair labor practice 
is coextensive with the Union™s 
Objection 1. 
5 This alleged unfair labor practice 
is coextensive with the Union™s 
Objection 10. 
6 This alleged unfair labor practice 
is coextensive with the Union™s 
Objection 5. 
7 The granting of these two benefits
 is also alleged as objectionable 
conduct in the Union™s Objection 3. 
In addition to the Objections which are coextensive with al-
leged unfair labor practices, the following Objections were 

considered in the hearing: 
 Objection 2  The Employer unlawfully threatened that 
voting for the union would inevitably result in a loss of 
flexibility in the workplace. 
Objection 11 The Employer unl
awfully promised to re-
turn within one week of the election in order to ﬁfix all the 
problemsﬂ if employees voted no. 
Objection 12 The Employer unlawfully threatened that 
voting for the union would inevitably result in employees 
being forced to strike or lose benefits. 
Objection 13 The Employer 
unlawfully created and as-
sisted an antiunion employee organization called ﬁVNC 

Committee to Stop SEIUﬂ by pr
oducing literature, paying 
employees to engage in 
antiunion activity, providing 
phone lists and use of facility copy equipment, telephones, 
etc. to conduct antiunion activity. 
Objection 14 The Employer un
lawfully utilized a die-
tary supervisor as the observer for the election. 
Objection 15 The Employer unlawfully restricted ac-
cess to the facility through the use of security and elec-

tronic surveillance. 
Objection 16 The Employer unlawfully threatened 
employees that they would not receive a scheduled pay in-
crease as a result of the union organizing campaign. 
Objection 17 The Employer
 unlawfully solicited 
grievances from employees. 
Objection 18 The Employer 
unlawfully solicited revo-
cations of union representation cards. 
B. Facts and Resolution of Each Alleged Unfair Labor       
Practice and Objection 
1. Did Respondent, on or a
bout November 29, 1997, and on 
other dates in December 1997, at the Vestal facility and in a 
written communication dated December 2, 1997, by its Admin-
istrator Denise Johnson, unlaw
fully direct employees, under 
explicit and implicit threat of discipline, to refrain from dis-

cussing the Union or engaging in
 union and/or protected con-
certed activities while at work? 
 Vestal™s Administrator Denise Johnson held meetings with 
employees during the latter part of November 1997 to answer 

employee questions about union activity. According to John-
son, she told employees they had the right to organize. She also 
told them any organizing should be done in nonpatient care 
areas and during nonworktime. Pr
ior to this there was no re-
striction on what employees c
ould talk about while working 
except for swearing and discussing inappropriate matters.
9 Employee Kathleen Camp testified that at a group meeting 
she attended, Johnson told employees that they were not to 
solicit for the Union during working hours. Camp seemed to 
amend this testimony on cross-examination when she agreed 
with Respondent™s counsel that Johnson had told the employees 
that they could not solicit during working time and in working 
areas. 
 8 The unfair labor practices set 
out immediately above concerning 
actions taken against Rosanna To
rres, Yvonne Torres, and Vanessa 
Veit are also alleged as objectionabl
e conduct in the Union™s Objection 
7. 
9 Throughout this decision, when I refer to the ﬁfacilityﬂ I am refer-
ring to Vestal Nursing Center. 
 VESTAL NURSING CENTER 89In a December 2 letter sent to all employees setting forth Re-
spondent™s opposition to the Union, Johnson wrote: 
 All of the staff are entitled to their own opinion and 
should not be afraid to express it openly. However, we 
must remember that our issu
es cannot disturb residents. 
Work  time and work location 
(where residents and visi-
tors are) may not be used 
to discuss union matters. Each 
employee has the right to discuss or not discuss these mat-
ters. No one has the right to impose himself or herself on 
another™s privacy. 
 Former Vestal CNA Vanessa Veit
10 testified that Denise 
Johnson and Director of Nursing Carol Scurry informed em-
ployees at meetings held befo
re and after the recognition de-
mand that employees were not a
llowed to talk about the Union 
except on breaktime.
11 According to Veit and other employee 
witnesses, there had been no 
restriction on what employees 
could talk about while working, except for swearing and ﬁinap-
propriate conversations.ﬂ The on
ly example I can find of what 
would be an ﬁinappropriate conve
rsation,ﬂ other than one in-
volving the Union, was noted by Vestal LPN Michele West. 
She gave a warning to a CNA who in a facility hallway was 

talking to other employees. The warning relates: ﬁCatherine 
was in the hallway. She was talking about all the weight she has 

lost and her pants are loose because she™s having sex with Bill 
who was her boyfriend at the time 
and she told him to just let™s 
keep on going.ﬂ West also related that she was informed in an 

employee meeting with
 Johnson that employees could discuss 
union matters only on breaktime a
nd that they could not discuss 
such matters in resident care areas on the units. 
Though, as will be discussed 
further herein, Respondent for 
some time had maintained a written no-solicitation/no-
distribution rule, it did not have any formal rule restricting top-
ics of conversation among employee
s. I credit the testimony of 
Veit and West that Respondent ha
d not placed any restrictions 
on topics employees could discu
ss in work areas and on work-time until the Union campaign. I further credit their testimony 

that Respondent restricted c
onversations about the union to 
breaktime and to nonwork areas. Respondent asserts that its 
purpose in restricting the locati
on and time of talk about the 
Union is intended to protect re
sidents and visitors from being 

upset or somehow embroiled in the union organizing activity. 
Absent any showing that grounds
 actually exist for such an 
assumption, I believe that Resp
ondent™s restrictions on union 
related conversations is an unw
arranted interference with em-
ployees™ Section 7 rights and thus
 violates Section 8(a)(1) of 
the Act. See 
Crestfield Convalescent Home, 
287 NLRB 328, 
344Œ345 (1987); Industrial Wire Products, 
317 NLRB 190 
(1995); Teksid Aluminum Foundry, 
311 NLRB 711, 713 (1993). In Teksid, 
the Board adopted the holding of the 
administrative law judge that: ﬁAn employer may lawfully 
forbid employees to talk about a union during periods when 
they are supposed to be working, if that prohibition also ex-
tends to all other subjects not asso
ciated or connected with their 
work tasks. (Citations omitted.) Here, however, the employer 
through Williams announced a no-talking rule specifically to 
prevent perceived discussion of unionization and there is no 
indication that it was 
concerned about, or thereafter applied the 
                                                          
                                                           
10 Veit voluntarily left employment with Vestal in March 1998. 
11 Demand for recognition was made on December 8. 
rule to bar, discussion of ot
her nontask-related subjects during 
working time.ﬂ 
 2. Did Respondent, on or about December 9, 1997, in a written 
communication by Johnson, direct 
its employees, under explicit 
and implicit threat of discipline,
 to inform Respondent of con-
tacts from union supporters and to report the union and/or pro-
tected concerted activities of other employees? 
 On December 8, Union Organizer Andrew Tripp and a group 
of 10 to 12 facility employees presented Administrator Johnson 
with a number of authorization cards and a letter demanding 
recognition of the Union. The demand upset Johnson because 
she considered the group unruly and loud, and because Tripp 
and some of the employees with him thereafter went through 
parts of the facility handing copies of the recognition demand 
letter to staff and residents. On December 9, Johnson had dis-
tributed to all employees a letter
 which states her views of the 
incident and in pertinent parts states:
12  Numerous employees have reported to me and other supervi-
sors that they are afraid to come to work and are afraid of the 
Union. We don™t know that this fear is justified, but if anyone 
interrupts you in the performance of your job, and/or harasses 
you regarding your opinions about this UnionŠwhether at the 
facility or notŠ
Please Report Them to me. You do NOT 
have to submit to ANY harass
ment, or interruption in the 
performance of your duties. Yo
u also do not have to submit 
to any activity that could affect your ability to provide for 

your family. But, if any of you even suspect that the care 
and/or peace of a resident 
is in jeopardy YOU MUST 
IMMEDIATELY REPORT THESE SUSPICIONS TO 
ME. (Emphasis in original letter.) 
 Other than the demand for recognition, which is discussed in 
detail in relation to Objection 15, there is no other testimony in 
the record regarding harassment of employees.
13 I find that this 
letter could easily cover legitimate union activity as it leaves to 

the reader to determine any pe
rceived interruption or harass-
ment. The letter in an earlier part states: 
I WILL NOT 
TOLERATE THREATS AGAINST YOU, OR THE FACILITY, AND I ESPECIALLY WILL NOT
 TOLERATE 
THREATS AGAINST THE RESIDENTS
. (Emphasis in 
original.) Taken together, I believe the cited portions of the 
letter both encourages employees to report any perceived har-
assment and leaves the impression that some reprisal will be 
taken against an accused. I believe the letter clearly has a chill-
ing effect on legitimate union activity. I find it to be a violation 
of Section 8(a)(1) of the Act. See, e.g., 
Brunswick Electric 
Corp., 
308 NLRB 361, 372 (1992) (urging employees to report 
subjectively perceived union pre
ssures and ﬁharassmentﬂ could 
be interpreted as broad enough to
 cover lawful activities.); Mis-
sissippi Transport, 310 NLRB 1339, 1344 (1993) 
(ﬁ. . . employer solic
itations to employees about reporting union 
activity if they felt ‚harassed™ to be unlawful ‚because they 

have the potential dual effect of encouraging employees to 
identify union supporters based on the employees™ subjective 
view of harassment and discouraging employees from engaging 
 12 The letter somewhat overstates the seriousness of the incident and 
has some factual misstatements. 
13 On brief Respondent points to a charge lodged against the Union 
for allegedly racist behavior. This
 charge was not discussed in the 
record or made a part of the record. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 90in protected activities.ﬂ™); 
Meisner Electric, Inc., 
316 NLRB 
597, 607 (1995) ( ﬁ. . . by requesting employees who were ‚har-
assed™ by other employees advocating the Union to report it to 
management  . . . ma
nagement encourages employees to report 
solicitations which are subjectiv
ely offensive to them and dis-
courage union supporters from engaging in protected activ-
ity.ﬂ); 
Arcata Graphics, 
304 NLRB 541 (1991). 
 3. Did Respondent, on or about December 11, 1997, by its su-
pervisor and agent Cheryl Gonzalez, direct its employees, un-
der explicit and implicit threat of discipline, to refrain from 
using the second-floor pay telephone, thereby eliminating a 
benefit or privilege previously enjoyed by employees? 
(a) Did on a date in January 1998, Respondent remove the sec-
ond-floor pay telephone, thereby eliminating a benefit or privi-
lege previously enjoyed by employees? 
(b) Discussion of union Objectio
n 15. Did Respondent unlaw-
fully restrict access to the facility through the use of security 
and electronic surveillance? 
 The facility has a basement and two floors. The rear entrance 
to the facility is on the basement level in the rear of the struc-
ture. The front entrance at the first-floor level. For some time, 
the Respondent had a pay telephone
 located on the second floor 
near the nurses station in the unit known as skilled care I. There 
was also a pay phone on the first floor near or in the intermedi-
ate care unit. In late December 1997, or early January 1998, the 
second-floor pay phone was removed and placed near a security 
guard™s desk at the rear entrance of the building. When the 
security guard was moved to the front entrance and a video 
camera and intercom were installed at the rear entrance, this 
phone was moved to a location near the basement breakroom. 
The second-floor pay phone was replaced by a phone that was 
exclusively for the use of resi
dents. The phone in the interme-
diate care area was moved to the front entrance at about the 

same time. 
CNA Vanessa Veit testified that while the phone was on the 
second floor, employees could use it for incoming and outgoing 
phone calls, so long as the use of
 the phone by an employee did 
not become excessive. It was Veit™s understanding that the 
purpose of the phone was to allo
w employees to make and re-
ceive calls as they were not al
lowed to use facility phones or 
resident™s phones.
14 Further, if resident
s did not have personal 
phones, they too could use the pay phone.  Employees were not 

to use the facility™s phones except to receive emergency incom-
ing calls. Employees from other un
its also came to the second 
floor to use the pay phone. 
Sometime after the demand for recognition had been made 
and before the second-floor pay phone was moved, Veit at-
tended an employee meeting conducted by supervisor, Cheryl 
Gonzalez. According to Veit, 
Gonzalez announced that em-
ployees were not to receive personal calls on the unit, except on 
break or meal time. No reason was given. CNA Lisa Roberts 
testified that Gonzalez told her 
and four or five other employ-
ees that she did not want any more personal calls on the pay 

phone. Cheryl Gonzalez testified that
 she did not restrict use of 
the pay phone except to remind employees that they were not to 

make or receive calls while wo
rking. However, based on her 
own description of what she to
ld employees, it would be easy 
                                                          
                                                           
14 Employees could receive emergency calls on facility phones. 
to interpret it as a prohibition against employees using the pay 

phone. In response to a question 
asking whether she restricted 
employee use of the pay phone,
 Gonzalez answered ﬁOnly 
during working hours, when they were on duty and supposed to 
be tending to residents, em, th
ey were reminded not to make 
personal phone calls or accept personal phone calls. ﬁI credit 

the employee witnesses regarding what they were told by Gon-
zalez. Gonzalez also testified that the pay phone had been a 
problem for the 5 years she had been a head nurse. 
15 Denise Johnson testified that 
employees were ﬁre-remindedﬂ 
of the Respondent™s rule about phone usage in December 1997. 
This rule, which appears in Respondent™s employee handbook, 
reads: ﬁPersonal calls are not to be made or received on duty 
except in an emergency. Phones at the nurses stations are not to 
be used at any time for pers
onal calls. Pay phone
s are available 
for calls during break or meal t
imes or as authorized by your 
supervisor.ﬂ According to Vanessa Veit, this rule was not enforced until 
after the meeting conducted by G
onzalez. Lisa Roberts testified 
similarly, noting that the pay ph
ones could be used by employ-
ees at any time so long as the employees did not abuse the 
privilege. Roberts noted that  she received occasional personal 
calls from her husband as she has four children and with her 
12-hour shift,  there are times when
 he needs to check with her. 
Moving the phone from the second floor was inconvenient 

because now the only way to reach her is by a facility phone at 
the nurses desk which is against rules. 
Denise Johnson testified a
bout the reason the pay phones 
were moved. First she suggested it was in response to some 
unspecified employee request and then she testified: ﬁAfter we 

finished the full security system that involved the intercom and 
a buzzer, and after that was in
, it was prohibited to use the phone and have to be buzzed back in every single time to go 

out because it™s considered a secure area out there, so because 
of all that, we moved the pay ph
ones down to the locker area.ﬂ I 
have to admit I do not understand the second reason at all. The 
intercom system was put in some time after the phone was ini-
tially moved.  
I find that the credible evidence reveals that Respondent 
prior to the demand for recogn
ition did allow employees to 
place and take calls at the seco
nd-floor pay phone. Thus to the 
extent that Gonzalez announced they either could not do that 
any more or restricted it only to breaktimes is a change in prac-
tice. The Respondent™s rule does 
not appear to have been en-
forced. Though Gonzalez testified that it had been a problem 

for 5 years, it was not until the Union demanded recognition 
that Respondent™s management t
ook any action with respect to 
the pay phone. I believe that it 
was part and parcel of Respon-
dent™s response to that action,
 which also included the place-ment of security guards at the front and back entrances, and the 
sudden enforcement of existing rules regarding access to the 
facility by off-duty em
ployees. As I believe each of these ac-
tions, removal of the pay phones, 
tightening access to the facil-
ity and the placement of security guards are tied together, I will 
discuss these other two acts at this point in the decision. They 
are raised as objectionable conduct in the Union™s Objection 
15. The Union™s Objection 15 asserts that Respondent unlaw-
fully restricted access to the facility through the use of security 
 15 Lisa Roberts gave the only estima
tion of the frequency with which 
the pay phone was used, estimating it was one or two times a shift. 
 VESTAL NURSING CENTER 91and electronic surveillance. I belie
ve that Respondent™s resort 
to security and limited access had its genesis in the Union™s 
demand for recognition.  
On or about December 8, 1997, the Union prepared a letter 
addressed to Denise Johnson in which it demanded recognition. 
The letter was signed by the employee organizing committee 
and it included the signatures of a number of employees.  It was 
hand delivered to Johnson by ab
out 10 to 12 employees and the 
Union™s chief organizer, Andrew Tripp. These persons gathered 

at the back of the facility and each person took a number of 
union flyers. The group then went
 through the facility™s back 
door and took the elevator to the first floor and went into John-
son™s office.16 According Vanessa Veit, they met with Johnson 
and demanded recognition. She refused to grant it. Johnson 
asked the group to leave and 
they did leave her office.  
Denise Johnson had a different 
version of what occurred. 
She testified that when the group of employees arrived at her 
office, Tripp led them in. She 
asked him to leave and he re-
fused. According to Johnson the 
employees threw 
authorization cards on her desk, threw demand 
letters on her desk and threw 
stickers on her desk. They yelled and screamed at her, demand-
ing she recognize the Union. She told them that on advice of 
counsel, she would not look at the cards or grant recognition. 
She gave them the phone number 
of Respondent™s counsel and 
suggested they call. Johnson decided she would be unable to 

have a calm meeting with the employees so she started to leave 
the office. Tripp blocked her way at the door and she had to 
squeeze by him.  
After Johnson left her office, the employees had a short 
meeting in the office and then went through the building hand-
ing out the demand for recognition letter to employees and 
speaking with residents. Tripp h
imself spoke with several resi-
dents and gave them a copy of
 the letter. Nurse Supervisor 
Mary Vasicko testified that on December 12, while on duty, she 
observed several people leave Johnson™s office. Shortly thereaf-
ter, she was told the people she saw were passing out flyers. 
She went to check and found Tripp passing out flyers. She told 
him he had no right to be ther
e and ordered him to leave. She 
escorted him out of the building. 
Tripp went to his car in the facility™s back parking lot and 
spoke to a couple of employees who had been with the group 

making the recognition request. At this point the local police 
arrived and asked why he was still present on the property. 
Tripp said he was leaving. The police asked Johnson if she 
wanted him arrested. She said yes and they arrested him. 
On the following day, Johnson prepared and had distributed 
to employees in the facility a letter concerning the demand. In 
part it states: 
 I™m sure you all noticed or heard about yesterday™s commo-
tion at the facility. An intruder was unlawfully on the prem-
ises confronting many of you, and many of the Residents. The 
intruder said he was from the Union and said he had a right to 
be here. He did not have any right to be at the facility. Al-
though I personally asked the intruder to leave the premises, 
instead of honoring my request, he became belligerent to me 
and the office staff. I had to call the Vestal Police Department 
and have him removed from the premises. The Union organ-
                                                          
                                                           
16 Going into the facility through the back required the group to go 
up the stairs to the first floor and th
en some distance to the office. Had 
they gone in through the front, they 
could have reached the office with-
out going through any resident areas. 
izer upset many of our Residents by distributing this threaten-
ing letter to them while he was trespassing in the Resident 
care areas. I can™t believe that
 any of you would condone such 
behavior, and I™ve been told that many of youŠeven Union 
supportersŠwere upset that th
e Union organizer did this 
without your consent. Is this the man that you want to bind 

you to a contract? 
 In late December 1997, Respondent prepared and distributed 
to employees a flyer which accuses the Union of a variety of 
unsavory activity at the facilit
y including vandalism, harass-
ment, making false statements 
to the public, making racist 
threats, purposely breaking rules, 
and disrupting patient care. It 
also announces the hiring of trained security guards. 
A guard was placed at the front and rear entrances to the 
building. At the rear entrance, where employees entered the 
facility, a security door was inst
alled that operated electroni-
cally. Employees were given 
electronic badges which opened 
the outer door. They then dealt w
ith a guard who checked to see 
if they were on the day™s schedul
e. If they were, he marked off 
their names on the schedule and 
let them pass. If their name 
was not on the schedule, the guard 
called a supervisor to see if 
the employee could come in. If the supervisor did not approve 
entry, the employee would have to leave.
17 With the addition of 
the guards also came a change in practice regarding admission 
to the facility of off-duty employees. 
Respondent at all times material
 had in effect a written rule 
covering access to the facility by
 off-duty employees. It reads: 
ﬁAn employee is not to enter the Facility or remain on the 
premises unless he or she is on duty or scheduled to work. The 
only exception will be if an employee has Facility business to 
transact or is picking up his or her paycheck.ﬂ Respondent 
maintained another rule on this subject, which reads: ﬁEnter-
taining, visitors, friends or me
mbers of family of employee 
while on dutyﬂ could ﬁjustify di
smissal or other discipline.ﬂ 
According to Veit, this limited access rule was never en-
forced until the onset of the uni
on campaign. Lisa Roberts testi-
fied that before the campaign, she would visit the home with 
her children on holidays to take 
gifts to residents. After the campaign began, this ceased. An employee could only enter the 
building during off-duty hours to pick up a paycheck. There 
was no showing that the other rule was ever enforced and the 
testimony of LPN Michele West w
ould indicate strongly that it 
was not. LPN West testified that before the campaign she entered the 
facility when off duty to speak with her fiancée, who also is 

employed by Respondent. After the campaign started, she went 
to the facility to speak with him and was told by a supervisor to 

leave, even though she had a valid reason to be there. West was 
not disciplined for the attempted visit. West also testified that in 
the past, some family
 members were violently loud when visit-
ing residents and one tried to kill her mother; yet no security 

was installed until the union campaign. In this regard, Vestal 
employee Kim Geertgens testified that some kids had come into 
the facility on several occasions
 to use a vending machine in 
the breakroom. She also noted that she had had her lunch stolen 
 17 The addition of the security gua
rds occurred at the end of Decem-
ber 1997, or in early January 1998. Later, near the election, the security 
guard at the rear was removed and a 
video camera and intercom system 
was installed. This allowed the guard
 at the front desk to cover both 

entrances, seeing and speaking to persons seeking entry through the 
rear entrance by means of the camera and intercom. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 92on one occasion and other employees had their lunches and 
some money stolen on occasion. 
Yet no security was placed in 
the building though these incidents were reported to manage-

ment. 
Denise Johnson alluded to the demand for recognition and 
the actions of Tripp during the de
mand as a reason for installing 
the security system. No one 
from management credibly coun-
tered the evidence presented by employees that the facility™s 
practice regarding access to the facility by off-duty employees 
changed with the onset of the 
campaign. Respondent presented 
another reason for security, though curiously Johnson, the facil-
ity™s administrator, did not test
ify that this reason played any 
part in the decision to put in se
curity. Vestal recreation depart-
ment employee Susan Painter te
stified that in December 1997 a 
resident expressed concern that
 a man and woman she did not 
know had approached her and wanted to take her picture. The 
pair explained they were doing a followup to an earlier pro-
gram. Though the two showed no id
entification and the resident 
felt uncomfortable, she allowed he
r picture to be taken. After 
the picture was taken, she asked where they were from and they 
would not tell her. The two were not signed in and met with no 
member of staff. She testified that this incident caused concern 
with the residents and manage
ment. I question whether Pain-
ter™s alleged reason was even considered as management had 
not put in a security system for the thefts, visitors who behaved 
violently and following the attemp
ted murder of a resident, all undenied events. 
I firmly believe that all three events, the restriction on the 
use of and removal of the pay 
phones, the sudden enforcement 
of limited access rules, and the installation of security guards 
were all in response to the Union™s campaign and the demand 
for recognition. Of the three acts, only the addition of the secu-
rity guards appears to me to have any reasonable basis not to-
tally tainted by animus. It does appear to me to be a rather mas-
sive response to the visit of Tripp, though his actions on De-
cember 8 strike me as extrem
ely counterproductive and imma-
ture. However, as this is a fa
cility populated by relatively cap-
tive patients, I will not second-guess management™s perceived 
need for security. Of the three acts
 in question, at least this one 
has some degree of benefit for 
them. The other two acts how-
ever, I find are aimed entirely at either punishing the employees 
for the union activity at the facility or a heavyhanded attempt to 
stifle such activity.  
First, with respect to the matter of the telephone, No legiti-
mate reason was offered for the clear change in practice with 
respect to its use announced by 
Supervisor Gonzalez.  Given 
Gonzalez™ testimony that the phone had been a problem for 
years, the timing of this change, coming shortly after the de-
mand for recognition strongly suggests it was motivated out of 
animus to either punish employees, show them
 the error of their 
ways in supporting the Union, or 
as an attempt to gain surveil-
lance of the use of the phone. Though the phone was in plain 
sight and perhaps hearing of the nurses station on the second 
floor, the nurses are not always there. By moving it to within a 
few feet of the guard in the basement, Respondent was assured 
that a nonneutral party could over
hear all conversations on the 
phone. Respondent points out that a more private phone was 
placed in the entrance vestibule and from the standpoint of 
being overheard, its point is valid. However, one must pass by a 
security guard to use this phon
e, so usage is still under the 
guard™s surveillance.  The move
ment of the basement phone to 
the basement staff lounge after the basement guard was re-
moved also points to an unlawful motivation in moving the phone. If Respondent had no such motivation, why didn™t it 

move the phone to the lounge in the first instance. I find that 
the abandonment of a longstanding 
practice of allowing fairly 
unfettered use of the second floor phone by employees and the 
sudden enforcement of a rule restricting that use, and the re-
moval of the phone to guard stati
on in the facility™s basement  
were acts taken in retaliation for the employees™ Union activi-
ties. As such, it violates Section 8(a)(1) of the Act. See 
Stough-
ton Trailers, Inc., 234 NLRB 1203, 1206Œ1207 (1978); Melody 
OldsmobileŒGMC, Inc., 230 NLRB 440, 447 (1977); 
D.V. 
Copying & Printing, Inc., 
240 NLRB 1276 (1979); 
Westpoint Transport, Inc., 
222 NLRB 345, 352Œ353 (1976); 
G.F. Busi-ness Equipment, Inc., 252 NLRB 866, 869Œ870 (1980); 
Eliza-beth Motors, Inc., 
252 NLRB 1148, 1152Œ1153 (1980). 
With respect to the Respondent™s no-access rule, though its 
existence may be valid, may be
 nonetheless unlawful if it was 
either promulgated or enforced only after the advent of a union 
organizing campaign.
 Nashville Plastic Products, 
313 NLRB 
462 (1993). Accordingly, if an employer maintained an other-
wise valid no-access rule prior to the advent of the organizing 
campaign, but did not enforce it until after the campaign began, 

the employer will have violated Section 8(a)(1) of the Act. 
Hickory Creek Nursing Home, 
295 NLRB 1144, 1149 (1989). In the instant case, the credible evidence shows that prior to the 

union campaign, the no-access rule was not enforced and em-
ployees could visit residents 
or friends. No problems were 
shown to have resulted from allo
wing such visits. It was not 
until the Union attempted to organize Respondent™s employees 
that enforcement of the rule be
came progressively more strin-
gent. Specifically, soon after the Union campaign had begun, 
Respondent first posted security guards at employee entrances 
to ensure that off-duty employees were denied access. As I 
have previously found that posting of the guards satisfies any 
legitimate interests that the facility has in affording protection 
to residents, this enforcement 
of the no-access rule to off-duty 
employees and the timing of the enforcement leads me to find 
that it was enforced to punish employees for union activity and 
in an attempt to restrict or chill such activity. It is therefore 
unlawful and the Union™s Objection to such conduct is well 
taken and the objection is sustained. 
4. Did Respondent, on or about December 22, 1997, by its su-
pervisor and agent Judy Randall, prohibit employees from 
attending a union rally? 
On December 22, 1997, the Union held a press conference in 
front of the facility. It was cove
red by a local TV station and a 
number of dignitaries were present. CNA Vanessa Veit was 
involved in organizing the conference.
18 It was held during her lunchbreak, so she went to the conference. She had been there 
about 5 minutes when she was paged back into the facility. 
When she returned there appeared to be no reason for the page. 
She asked her supervisors why she was paged and they did not 
know. They did tell her that Wendy Harris, who works in ad-
ministration, had phoned for her 
and had asked if she was at 
lunch and if Veit had signed out. While she was at the confer-
ence, she saw several antiunion employees in attendance in-
cluding Catherine Whipple, 
Shannon Watts, and Todd Weid-
man.                                                           
 18 Veit had participated in the demand for recognition and was a 
known union supporter. 
 VESTAL NURSING CENTER 93LPN Catherine Gonzales testified that during her 12-hour 
shift, she is allowed 2 half-hour breaks and 2 or 3 10-minute 
breaks. Her head nurse and supe
rvisor was Judy Randall. Dur-
ing the day of December 22, Gonzales and CNAs Joanne Labbe 
and Todd Weidman were talking 
at about the time the press 
conference was being held. They asked Randall if they could 

take their break and were told, ﬁNot at this time, because of the 
stuff going of outside.ﬂ However, Weidman, who opposed the union was allowed to leave whereas Labbe, who supported the 

Union was not. CNA Todd Weidman testified that he attended part of the 
conference as it occurred near his breaktime. According to 
Weidman, there is an understanding of when breaks are to be 
taken and that he did not ask anyone when it came time to take 
his break. 
Supervisor Judy Randall testified that she remembered the 
press conference, but does not remember anyone in particular 
asking to go out. She testified that the employees had their 

assigned breaktimes and if it fell during the conference they 
could have gone to it. She testif
ied that breaks are assigned by 
the employees™ daily assignment. She had four CNAs on the 

unit. One came at 5:30 a.m., two 
more at 6:30 a.m. and one at 9 
a.m. The 5:30 person would get breaks at 8:15 to 8:30 for a 

meal, a 15-minute break later, another meal break in the after-
noon followed by a later 15-minute break. The breaks were 
staggered by the starting time of CNAs. There is no policy 
stating that breaks cannot be ta
ken with permission at other than the usual times. Randall testified that during the confer-

ence a number of employees fr
om other wings came through 
hers on their way to the conference. 
CNA Lisa Roberts was on the Un
ion™s employee organizing 
committee and participated in the demand for recognition. She 

is a known union supporter. She worked the day of December 
22, but because she had coverage in the afternoon, she was able 
to leave and attend the press conference in its entirety. She 
testified that about 20 employ
ees attended the conference 
which lasted about a half-hour to 45 minutes. These employees 
were from most depart
ments, including the office. She testified 
that a few of the employees present were for the Union, but 
most in attendance were agai
nst it. Antiunion employees pre-
sent included Todd Weidman 
(in uniform) and Catherine 

Whipple (out of uniform). Afte
r the conference, Roberts™ su-
pervisor, Mary Miller, told her that Wendy Harris had called 
the unit to ask where Roberts was. Miller told her that Harris 
had called to make sure that she and Veit did not leave the unit. 
No reason was given. 
I do not find the evidence with respect to Gonzalez to be 
conclusive. Breaks in her depart
ment appear to be relatively 
fixed and as Weidman™s break was scheduled, there appears to 
be a valid reason for having other CNAs stay in place until their 
breaks are scheduled to provide adequate coverage. On the 
other hand, the action which Respondent took against Veit and 
attempted to take with respec
t to her and Roberts is both un-denied and is clearly designed to
 interfere with their Section 7 
rights. By paging Veit back into the building and by the act of 
Harris attempting to keep them in the building during the con-
ference, without legitimate reas
on, Respondent vi
olated Section 
8(a)(1) of the Act. 
5. Did Respondent, on or about December 22, 1997, grant its 
employees the benefit of an in
creased holiday pay bonus, in an 
effort to thwart the Union™s organizational activities? 
(a) Did Respondent, on a date in January 1998, increase the 
monetary bonus under its attendan
ce policy, in an effort to 
thwart the Union™s organizational activities?
 Vanessa Veit testified that in the 3-1/2 years she worked for 
Respondent, it was customary for employees to receive a 
Christmas bonus of $25 for full-time employees and $15 for 
part-time employees. In 1997, 
the Respondent, without expla-
nation, upped the Christmas bonus
 to $50. Administrator John-
son agreed that for many years, a $25 bonus had been given 
employees and that in 1997, the bonus was increased to $50. 
During 1997 the facility was insp
ected by the State of New 
York (JHACO survey) and no deficiencies were found. The 
facility also had no deficienci
es upon inspection by the State 
Department of Health. When the employees were told of the 
favorable inspections at a time well before Christmas, there was 
no mention that it might result in increased bonuses. Johnson 
contended that the increased bonus was a thank you to employ-
ees for the deficiency free inspections. The results of the in-
spections were known by manageme
nt in July. However, until 
this hearing, no announcement was 
made to employees that the 
bonus increase had anything to do with the inspections. In July 
1997, management was considering giving gift certificates to 
employees as a thank you; but, again, no employee was told of 

this. When the bonuses were handed out, no announcement was made tying the increase bonus to the successful inspections.
19 The Respondent also has a practice of awarding bonuses on 
an annual basis to employees w
ith perfect attendance records 
for the year. These awards are given in a ceremony that usually 

takes place between Christmas and New Year™s day. Until 
1997, the amount of this award was $25. In 1997, this award 
was increased to $100. Johnson testified that the facility has 
had an increasing problem with absenteeism and was trying to 
do something positive to make good attendance more attractive 

to employees. As with the Christmas bonus, nothing was said to 
employees in advance about the increase and no reason for the 
increase was communicated to employees. 
The evidence establishes that Respondent departed from its 
established practice by incr
easing the Christmas bonus from $25 to $50 and the attendance bonus from $25 to $100. Apart 

from the timing of the increases, it is significant that the rea-
sons given by Respondent were
 not communicated to employ-
ees. In this regard, I believe the asserted reasons are not the real 

reasons for the increases. Concerning the Christmas bonus, the 
State Health Department and JHACO surveys were completed 
in January and July. In addition, Respondent™s July proposal for 
staff appreciation gifts (cash bonus
es ﬁlike we do at Christmas 
timeﬂ or selective gifts), while 
approved, was not implemented at the time. Although the favorable results of the surveys were 
communicated to the employees, they were not told that they 
would receive any reward. 
Similarly, with regard to the attendance bonus, in addition to 
the timing of its issuance, Johns
on™s inability to recall when she 
made the determination to quadr
uple the amount is subject to 
question. Also subject to ques
tion is Respondent™s asserted 
                                                          
 19 Johnson testified that a few employees asked why the bonus was 
increased and she told them it was 
in response to the inspections. None 
of the employees testified herein. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 94decision to not communicate the decision to employees prior to 
giving the bonuses. This secrecy de
feats the asserted reason for 
increasing the bonus, to wit, en
couraging employees to improve 
attendance. If they do not know that the reward for improving 
attendance has been increased, no incentive exists to improve 
attendance. In Dlubak Corp., 307 NLRB 1138, 1160Œ1162 (1992), it was 
noted that the grant of benefits
 during an election campaign is 
not per se unlawful where an employer can show that its actions 
were governed by factors othe
r than the election. Among the 
factors the Board considers are whether the employer had pre-
viously informed the employees of the change and whether the 
change was consistent with past practice. In 
Dlubak, as in the 
instant case, there was no evidence to corroborate the em-
ployer™s claim that the benefit 
had actually been decided upon 
prior to the election 
campaign or that it had been previously 
announced. In addition, the amount of the bonus was signifi-
cantly greater than amounts paid in the past. Accordingly, 
ﬁ[w]hether intended by the Respondent or not, by virtue of the 
timing of the substantial, 
previously unannounced bonus, the 
employees could hardly miss the message that the source of 

their benefits was the company, not the Union.ﬂ Id, at 1162. 
 6. Did Respondent, on or about December 10, 1997, unlawfully 
impose a 7-day suspension on its employee Kathleen Camp? 
(a)  The circumstances surrounding Camp™s suspension 
Kathleen Camp was employed by Vestal as a CNA from 
November 1996 until March 1998. She worked on a night shift 
from 6:30 p.m. to 6:30 a.m. 
Camp was a union supporter who 
spoke about the Union with other employees and passed out 
union literature. She was suspended for a week in December 
1997. The suspension arose from an incident which occurred on 
December 9. I would note that this was day following the de-
mand for recognition. According to Camp, she reported to work 
that day a few minutes early. She clocked in at the timeclock in 
the facility™s basement and went quickly to the first floor. Once 
there she began handing out union literature to employees she 
encountered, saying, ﬁThis is our 
side.ﬂ She testified that eve-
ryone she gave literature took it willingly and that none of her 
activity was witnessed by any resident of the facility. She came 
across a registered nurse, Pam Wike, who was in the corridor 
outside the dementia unit, preparing a med cart.
20 Camp testi-
fied that she placed the literature on the cart, saying ﬁThis is our 
side. Can™t leave you out.ﬂ Acco
rding to Camp, the employee 
glanced at the document and 
continued passing medications. 
Camp then went to work.  
Later that evening, according to Camp, Wike questioned her 
about the literature that Camp 
had passed out earlier and about 
the Union. According to Camp, she asked if Camp wasn™t sup-
posed to pass out literature during break and not interfere with 
patient care. According to Camp, she also asked why Camp 
supported the Union and what good the Union would do for 
employees. Camp answered and the conversation lasted about 7 
or 8 minutes. Finally Camp broke
 off the conversation saying 
that she was not supposed to talk about the Union on her work-
time. Camp then went for a meal break.  
RN Pam Wike testified that at about 6:30 p.m., Camp passed 
her with a green piece of pape
r, which she placed on Wike™s 
medication cart. Camp was comi
ng on duty at the time and in 
                                                          
                                                           
20 Wike was new at the facility at the time and Camp did not know 
her. 
Wike™s view, had begun working.
 Wike was dispensing medi-
cation to a resident at the time. After she had finished dispens-

ing medications, she looked at the 
paper and found that it had to 
do with the Union. Wike went to Camp and told her that she 
did not know her, but that she was an RN and that she could not talk about the Union. According to Wike, Camp said she did 
not want Wike to think she wa
s harassing her, and Wike as-
sured her she was not. They then 
engaged in what Wike termed 
small talk. Wike brought the matter to the attention of man-
agement the next day and was asked to write a statement of 
what happened. 
The following day, Camp was telephoned at home by Direc-
tor of Nursing Scurry, who asked her to report to work early. 
When she went to the facility she was called into a meeting 
with Denise Johnson and her supervisor, Norma Murphy. John-
son began the meeting by statin
g that Camp had violated Ves-
tal™s policies the previous night by handing out union literature. 
She gave Camp an ﬁEmployee Warning Recordﬂ dated Decem-
ber 10. It states under Company Remarks:  
 The staff generally and each employee has been ad-
vised and warned on numerous time[s] in writing that our 

Employee Rules and Regulations prohibit solicitation in 
working areas and during working time.21 It has been brought to my attention that you have vio-
lated this rule by soliciting and handing out non-work re-
lated documents in a work area and during working time. 
This conduct is unacceptable.ﬂ Camp was suspended for a 
week.22 (b) The evidence adduced relating to Respon-
dent™s disciplinary system 
Camp told Johnson that she did not understand why she was 
being suspended without being 
first given a verbal warning 
and/or a written warning before
 a suspension. Camp understood 
this to be Respondent™s practice 
with respect to discipline. On 
this point, CNA Vanessa Veit testified that her understanding 
of Respondent™s disciplinary poli
cy was that it was progressive, 
going from a verbal warning, to a verbal written warning, then 

a written warning, then after the third warning, termination. 
This disciplinary procedure had 
been explained to her by a 
supervisor during her orientatio
n at Vestal. LPN Michele West 
was told by her supervisor when it became necessary for her to 
discipline an employee that the disciplinary policy was as fol-
lows: first give a verbal counseling, then give a written warn-
ing, then disciplinary action is taken on the next offense to 
include possible suspension or termination. 
Denise Johnson testified that on December 9, it was brought 
to her attention that Camp had solicited a head nurse at the 

nurses™ station while the nurse
 was on duty. Johnson was not 
sure that she ever saw the flyer that Camp was distributing. 

Johnson testified that under Vest
al™s disciplinary policy, the 
 21 Respondent maintains a no-solicit
ation/no-distribution rule read-
ing:  Solicitation or handbilling by any person who is not an employee is 
prohibited on premises. Employees ma
y not engage in solicitation of 
any kind during their working time. Employees may not engage in 
distribution of any material in any working area, either before, during 
or after working time. Employees are prohibited from engaging in 
solicitation and distribution of 
any kind during working and non-
working time in immediate Resident care areas. 
22 Johnson testified that though the suspension covers a 7-calendar-
day period, it was only for 3 working days because of Camp™s schedule. 
 VESTAL NURSING CENTER 95level of discipline depends on the perceived severity of the 
violation of rules. For a minor infraction, an employee is coun-
seled by a supervisor. If the matter is more serious or is a re-
peated offense, the employee is
 given a written verbal counsel-
ing report. If the matter is a seve
re violation, the employee is 
given a written warning. Empl
oyees generally are given two 
written warnings before termination is considered. The Re-

spondent has no policy regarding suspension, though they are 
occasionally given for absenteeism and for allegations of pa-
tient abuse. In the case of absenteeism, employees were first 
given verbal and written warnings. Employees under suspicion 
of patient mishandling or abuse are automatically suspended 
pending investigation.  
Johnson testified that she consid
ered Camp and all other em-
ployees to have been given a fi
rst warning about solicitation. 
This ﬁwarningﬂ was her admoniti
on to employees in meetings 
held in November 1997, that they
 could not solicit in patient 
care areas on worktime. No nota
tion that this amounted to a 
counseling appears in any employee™s personnel file.  She also 
pointed to a December 2, 1997 le
tter, she sent to employees 
where she stated, inter alia: ﬁAll of the staff are entitled to their 

own opinion and should not be a
fraid to express it openly. 
However, we must remember that
 our issues cannot disturb our 
residents. Worktime and work location (where residents and 
visitors are) may not be used to discuss union matters.ﬂ Johnson 

believed that at the time Camp was suspended, that the facility 
was out of control, that employees were not obeying the solici-
tation rules, that there was harassment of employees occurring, 
and that the atmosphere was one of fear and intimidation. She 
had sent out a letter on December
 9, which I have heretofore 
found to be unlawful in paragraph 1 above, saying much the 
same thing. Johnson admitted that one of the reasons for sus-
pending Camp was to send a message to employees that man-
agement was serious about being in
 control. In my opinion this 
message that serious consequenc
es can flow from engaging in 
union activities was a followup to the message contained in the 
letter of the same date. 
(c)  Evidence adduced about solicitation allowed 
by Respondent Substantial evidence was put in the record that solicitation 
for purposes other than union on
es were routinely allowed in 
work areas on worktime prior to the onset of the campaign and 

even after it started. 
Camp testified that Respondent 
allowed solicitation at work 
for nonunion related activities.  She remembers employees 
selling Tupperware, Home Interior products,
23 Popular Club 
products, and Friendly Home products at the facility. She noted 

that orders for some of these catalog sales items were taken in 
the facility™s office. She also remembered that on the same day 
on which she distributed literature and was suspended for it, 
some items ordered by an employee were being delivered in the 
kitchen area of the floor she worked on. She recalled seeing 
sales catalogs at nurses stations
. The Respondent had not acted 
to prevent these activities prior to the union campaign and  
employees had discussed and handed out order form books 
during worktime and in work areas. Camp testified that after 
her suspension, she brought in a Popular Club catalog and dis-
                                                          
                                                           
23 The evidence reflects that some sales of Home Interior products 
are done by the residents themselves as part of a recreation program for 
them. Other sales of these products, however, are by employees for 
their own gain. 
cussed it with a supervisor on worktime in a work area without 
discipline. Nurse Supervisor Gail Ohmer testified that in De-
cember 1997 she observed Camp on her work unit showing 
other employees a catalog and soliciting purchases. Ohmer 
pointed out to Camp she was not allowed to solicit on the units. 
Ohmer took her catalog and threw it away. This occurred after 
Camp™s suspension and Ohmer 
felt Camp was setting her up. Ohmer did not discipline Camp for this activity. Ohmer has a 
policy of discarding any catalogs she finds in work areas.
24 Camp also testified that an employee brought in an order book 

in late January 1998, and employees from almost all units 
looked through it and placed orders. 
Vanessa Veit testified that em
ployees have sold Avon prod-
ucts and Girl Scout cookies at 
the facility. She testified that 
sales of these products took place in work areas. With the sale 

of catalog items, normally the cata
logs would be left at nurses stations or in the breakrooms. With Girl Scout cookie sales, the 
employees would be approached 
by the employee selling the 
cookies. Veit herself bought Girl Scout cookies and took deliv-
ery of them on her work unit. She testified that prior to the 
union campaign there was no restri
ction on this activity. After 
the campaign got underway things changed. Respondent began 
making all sales take place in
 breakrooms and on breaktime. 
LPN Michele West testified that she sold Mary Kay products 
at work. The Assistant Director
 of Nurses sold Christmas 
wreaths and Girl Scout cookies 
at work on a number of occa-
sions. These sales took place during worktime in work areas. 
Lisa Roberts testified that she sold Home Interior products 
through a catalog. Even after the campaign began she took the 
catalogs to work and showed them to Vestal™s employees, in-
cluding members of management
. She also bought Girl Scout cookies in work areas before the campaign began. 
The evidence also reflects 
that Respondent had taped to 
nurses desks on the units, in view
 of employees and residents, 
antiunion material prepared by it, thereby negating its argument 
that its solicitation rules were designed to protect residents from 

the Union ﬁissues.ﬂ
25 (d) Conclusions with regard to Camp™s suspension 
The record demonstrates that Respondent discriminatorily 
suspended Camp for placing prouni
on literature on Wike™s cart. 
It is clear that Respondent has c
onsistently allowed, and its own 
supervisors had engaged in, a wide range of nonunion related 

solicitations in working and patient care areas, including solici-
tations for such products as Tupperware, Home Interiors, 
Friendly Homes, Popular Club, A
von, Girl Scout cookies, Mary 
Kay, Dick™s Club, and Christmas wreaths, both prior to and 

subsequent to December 9. Thus 
it is clear to me that Respon-
dent did not have an enforced policy with respect to solicitation 

in work areas on worktime unrelated to the union campaign or 
union literature. Its arguments that union literature is different 
from product sales is seriously 
undercut by evidence it not only 
allowed, but participated in taping such literature to nurses 

desks on the resident units, where such literature is in plain 
sight of residents. Further, as more fully 
discussed with respect 
to Union™s Objection 13, it gave aid to antiunion activities of 

employee Catherine Whipple, including copying and encourag-
ing the distribution of antiunion l
iterature prepared by Whipple. 
 24 Ohmer admittedly ﬁdidn™t make a big issue out of the catalogsﬂ 
and made no attempt to find out who left the catalogs in the units. 
25 Vanessa Veit had observed antiuni
on literature taped to nurses sta-tions. This particular material was prepared by management. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 96It also distributed Whipple™s liter
ature to all head nurses as well 
as other members of supervision. 
Apart from the disparate enforcement of its no-solicitation 
rule as to prounion materials, it is
 clear that the level of disci-
pline meted out to Camp was disproportionate to the level of 
the alleged offense. Respondent
 acknowledges, and the record 
indicates, that it did not make 
a big issue over other incidents of 
solicitation that were brought to 
its attention. Respondent failed 
to apply its own progressive di
sciplinary policy to Camp. Un-

der this policy or practice, em
ployees were generally given 
verbal counselings, verbal warnings, and up to three written 

warnings before serious discipline such as suspension or termi-
nation resulted. It is clear that Camp received no prior disci-
pline. Johnson™s contention that
 her informing employees in 
meetings of Respondent™s no so
licitation policy and a similar 
message in her letter of December 2, constitutes a verbal warn-
ing under the disciplinary policy is ludicrous and obviously 
contrived for this proceeding. Yet, even if one gave credence to 
Johnson™s contentions in this regard, the issuance of a 7-day 
suspension would have still be
en inconsistent with Respon-
dent™s disciplinary policy or practice. 
Respondent™s discriminatory mo
tive against Camp is further supported by the fact that there is no evidence that her conduct 
in any manner interfered with residents. She asserted that no 
residents observed her activity 
on the evening she gave Wike 
the flyer. Wike contended she was in the presence of a resident 
when Camp came by. However, even crediting Wike, she testi-
fied that Camp merely placed the flyer upside down on the med 
cart without saying anything. Thus a resident, even an alert one, 
would not have any idea of what
 happened. Even Wike did not 
know what Camp had placed on her cart until she finished her 

rounds and took time to look at the flyer. Camp was not given 
the opportunity to respond to Johnson™s allegations against her 
in the meeting in which she was 
suspended. On the other hand, 
Wike was asked to give written documentation of her side of 
the story. Most significant 
however, is Johnson™s acknowl-
edgement that the motivation 
behind Camp™s suspension was 
ﬁsending a message to let everyone know we were serious 
about being in control.ﬂ I find that Respondent has admitted to 
singling out Camp for harsher treatment because her alleged 
violation of the facility™s 
solicitation policy involved union 
activity. Giving such discriminatorily motivated discipline to 
Camp violates Section 8(a)(1) a
nd (3) of the Act. See, e.g., 
Lucille Salter Packard Children™s Hospital, 
318 NLRB 433 
(1995) (employer regularly permitted nonemployee commercial 
organizations to solicit a
nd distribute materials); Opryland 
Hotel, 323 NLRB 723, 728Œ729 (1997) (presumptively valid 
no-solicitation rule must be appl
ied uniformly, not sporadically, 
not springing up only when uni
on activities began, and not 
singling out union activities only for enforcement); 
K & M 
Electronics, Inc., 
283 NLRB 279 (1987) (selective enforcement 
of no-solicitation rules against employees engaging in union 
activity while permitting employee commercial distribution 
soliciting/distribution activity). Under a 
Wright Line26 analysis, 
it is clear that Respondent violated the Act. General Counsel 
has demonstrated animus, union activity on the part of Camp 
and Respondent™s knowledge of that activity. By its disparate 
treatment of union versus other forms of solicitation, its far 
harsher treatment of Camp vis-a-
vis anyone else violating the 
no-solicitation rule for non-union
 purposes, its abandonment of                                                           
                                                           
26 Wright Line
, 251 NLRB 1083 (1980). 
its disciplinary policy and practice in Camps case, and by its 

own admission that by discipli
ning Camp that it was sending a message to employees, Responden
t has demonstrated that un-
ion animus was the motivating factor in Camp™s discipline. It 
has made no case whatsoever that
 it would have given Camp a suspension for any reason not motivated by animus. 
7. Did Respondent, in mid-De
cember, 1997, unlawfully prom-
ulgate and enforce by threats and discipline, a policy prohibit-
ing employees from displaying or
 wearing union buttons, stick-
ers, or insignia? 
CNA Vanessa Veit worked on December 17, 1997, wearing 
a smock provided by Vestal and 
a pair of white pants she pro-
vided. On her smock, she had 
placed a sticker which read: 
ﬁDare to struggle, Dare to win.ﬂ The sticker was about 4 inches 

long and 2 inches high, about the size of her name tag. Accord-ing to Veit, during her work shift, Supervisors Mary Beth Va-

sicko and Cheryl Gonzalez took he
r into Gonzalez™s office and 
asked her to remove the sticker.
27 They asserted that the stick-
ers were upsetting the residents. 
Veit refused to remove it, say-
ing that she had a right to wear it and it was not interfering with 

her work. The two supervisors said
, ﬁfine™ and left. Later during 
her shift, Veit was again approached by Vasicko who again 
asked Veit to remove the sticke
r. Veit again refused and she 
was then threatened that if she did not remove the sticker, they 

would remove her from the faci
lity. She refused and Respon-
dent had her escorted out of the facility about 5 hours before 
her shift ended. She was not paid for this time. During the day, 
Veit had observed other employ
ees with stickers on their 
smocks and pants. Some of the residents asked for stickers and 
wore them. 
Vasicko testified that on D
ecember 17, 1997, she was mak-
ing rounds and observed three employees with stickers on their 
uniforms. The employees were Va
nessa Veit, Sheila Warmuth, 
and Lisa Roberts. She asked them
 to remove the stickers. She 
told them that she did not think it fair for the residents to be 
drawn into an issue that they had nothing to do with. She again 
asked them to remove the stickers. Though the employees may 
have been wearing more than 
one sticker, she only observed 
one on each employee, in the area of the uniform where they 
wore their name tags. Vasicko then left the area and returned in 
about 15 minutes to see if the 
employees had removed the tags. 
They had not. Sheila Warmuth asked if she could wear the 

sticker on her shirt, under her uniform smock. Vasicko said she 
could not as it might fall off when she leaned over a resident. 
Warmuth removed her sticker.  
She told the employees they 
could wear the stickers anywhere
 but patient care areas. After 
some more urging, Lisa Robert
s removed her sticker. Veit, 
however, insisted she had a legal right to wear the sticker and 
refused to remove it. Vasicko said that she and the facility felt 
differently and gave Veit the op
tion of removing the sticker or 
going home. Veit went home. Lisa Roberts testified that she wore a ﬁDare to Struggle, Dare 
to Winﬂ sticker to work. She wore it once before the election, 
and then for a few days surrounding the election.  On the first 
occasion she wore it, she was told by Supervisor Mary Beth 
Vasicko to remove it and Roberts refused. Vasicko said she had  27 It is unclear to me whether Veit was wearing more than one 
sticker. It does not matter however as Supervisor Vasicko testified that 
she only observed Veit wearing one sticker, on the chest area of her 
smock. Veit testified that the Union 
also provided stickers that said, 
ﬁSupport Kathy,ﬂ ﬁVote Yes,ﬂ ﬁRecognize us, 200 ‚A,™ Yes.ﬂ 
 VESTAL NURSING CENTER 97to remove the sticker because of the residents. Vasicko then 
threatened that she would be se
nt home if she did not remove 
the sticker. Roberts removed it.
 The offending sticker was af-
fixed to her work smock. She 
has worn without comment stick-ers showing bears on her uniform on previous occasions. 
The day after she was sent home, Veit reported to work, but 
was refused entrance by a security guard who told her she was 
not on the day™s schedule. The 
guard called a supervisor who 
said that Veit had been removed from the schedule and she 
would have to leave. Veit left and later that day found a mes-
sage on her answering machine from Vestal. Vasicko had 
called and said that a mistake had been made and to give her a 
call. However, by the time Veit got the message, her shift was 
already over. She was not paid for this day either. She reported 
to work on her next scheduled day and was allowed to work, 
sans the sticker. 
Vasicko™s testimony about the 
following day is consistent 
with Veit to a point. She testified that after reaching Veit™s 
answering machine, she actually talked with Veit around 10 
a.m., about 4 or 5 hours into Veit
™s 12-hour shift. Veit told her 
in this conversation that it was too late to come in.
28 Though Vasicko testified that it was for the residents™ sake she wanted 
the stickers removed, there is no evidence that the stickers upset 
residents in any way. 
LPN Michele Ann West testifie
d that on December 16, 1997, 
she wore  ﬁSupport Kathyﬂ and  ﬁDare to Struggle, Dare to 
Winﬂ stickers on her clothing at work. CNA  Rose Torrez also 
wore both stickers. Her sister, CNA Yvonne Torrez wore the 
ﬁDare to Struggle, Dare to Winﬂ sticker as did CNAs John 
Reese, Julia Riviera, and Theresa 
Miller. Prior to this date, no 
one from management had said anything about the wearing of 
stickers. During West™s shift,
 she was approached by Yvonne 
Torrez who told her that Supervisor Norma Murphy was send-

ing her home for refusing to remove
 her sticker. West told Tor-
rez they did not have to remove 
the stickers. At this point Su-
pervisor Murphy asked if West 
was wearing a sticker and West 
showed her the ones she was wearing. Employees Reese and 
Rose Torrez were also present. West told the group they did not 
have to remove the stickers, 
pointing out that the employees 
were wearing them on personal cl
othing and not on the facility 
supplied smocks. Murphy told the group to remove the stickers 
or go home. West argued that she had been allowed to wear a 
Mary K T-shirt and an Ocean City T-shirt. At about this time, 
Reese and Miller removed their stickers. Rose Torrez and West 
continued to refuse and they 
were sent home. The following 
day West called to see if she was to work and was told that she 
could come in, if she wore no stickers.
29 Nurse Supervisor Norma Murphy testified on December 16, 
she observed Michele West and the Torrez sisters wearing 
stickers. According to Murphy, 
they each had two stickers on 
their smocks and two on their pants. She asked them to remove 
the stickers and they refused. She ordered them to leave the 
facility. She did not issued formal discipline over the incident.  
                                                          
                                                           
28 This small disparity in the test
imony of the two witnesses does not 
bear on the question of whether an 
unfair labor practice has been com-
mitted. It would bear only on the matte
r of backpay. I will defer to the backpay proceeding to decide whethe
r Veit should be paid for the en-
tire day or only a portion of it, when 
this matter can be more fully de-
veloped. 
29 Though West and other LPNs were subsequently determined to be 
supervisors, at this time she was part of the bargaining unit which the 

Union sought to represent. 
Nothing in the Respondent™s rules expressly prohibits the 
wearing of stickers, rather Re
spondent™s dress code merely requires that employees dress 
ﬁappropriately.ﬂ Indeed, Veit 
testified that employees at Ve
stal routinely wear nonuniform 
items on their clothing while they work. These include angel 
pins, breast cancer pins, Christ
mas stickers, Halloween stickers, 
childrens™ pictures, school emblem
s, and other pins. Other em-ployees have worn a variety of 
shirts that had messages or pic-
tures on them. This has been allowed by Vestal. Veit herself 
wore an American flag sticke
r without comment. Supervisor 
Gail Ohmer testified that during a hot air balloon festival held 
annually in the area, the nursing home has a mini festival as 
Ohmer is a balloon enthusiast. Du
ring this mini festival, em-
ployees wear balloon T-shirts or
 sweatshirts instead of their regular uniforms. 
I believe the evidence establishes that Respondent unlaw-
fully suspended employees Veit and the Torrez sisters for wear-
ing the Union-related stickers 
and unlawfully made removal of 
the stickers a condition to continued employment. In this regard 
there is no rule prohibiting the wear
ing of such items. In fact, it 
appears that employees have routinely worn, without limitation, 

items such as American flags, school emblems, angel pins, Christmas and Halloween ornament
s, and apparel pertaining to 
commercial (Mary Kay) and charitable (breast cancer aware-
ness) causes. In addition, Respondent™s contention that wearing 
of the union insignia was upsetting to the residents has not been 
established. In this regard, it 
is again significant that Respon-
dent has not prohibited the placem
ent of antiunion materials at 
the nursing station, to which residents have access, and evi-dently permitted residents to 
attend and observe the December 
22, union press conference 
from outside the facility.
30 In St. Luke™s Hospital, 
314 NLRB 434 (1994), the Board 
found that employees were unlawfully prohibited from wearing 
insignia that stated, ﬁUnited to Fight for our Health Plan.ﬂ 
There, the Board noted that the wearing of the insignia consti-
tute protected activity, the wearing of which cannot be prohib-
ited unless the employer establishes ﬁspecial circumstancesﬂ to 
justify the restriction. The Board found the record devoid of 
evidence that patients might be upset by the insignia. Finally, it 
was noted that the insignia were 
not vulgar, obscene, or dispar-
aging. In Holladay Park Hospital, 
262 NLRB 278, 279 (1982), 
the Board reasserted the proposition that ﬁspecial circum-
stancesﬂ justifying the prohibitio
n against wearing union insig-
nia were necessary where the em
ployer has discriminatorily 
enforced its dress code to allow employees to wear other types 
of insignia. See also 
Shelby Memorial Home, 305 NLRB 910, 
919 (1991) (selective and disparate enforcement of uniform 

rule where employees were allowed to wear pins and other 
paraphernalia, and the ﬁvote yesﬂ 
patches were not shown to be 
provocative or offensive); 
St. Vincent™s Hospital, 
265 NLRB 38, 42 (1982) (formal disciplinary action is not a prerequisite to 
finding an overly broad rule has been unlawfully enforced). 
I find that Respondent has failed
 to show ﬁspecial circum-stancesﬂ where it has allowed empl
oyees to wear other types of 
insignia and has not establishe
d that the union insignia had 
caused, or would reasonably caus
e, an adverse effect on the 
residents™ health and welfare. Nothing about the insignia in-

volved herein is offensive, prov
ocative, obscene, or disparag-
ing. I find that the Respondent™s actions in requiring the re-

moval of the insignia and its discipline to Veit, Yvonne, and  30 See testimony of Todd Weidman, Tr. 545, LL. 24 and 25. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 98Rosanna Torrez for refusing to re
move their insignia violates 
Section 8(a)(1) and (3) of the Act. Respondent™s promulgation 
of this rule and making it a c
ondition of continued employment 
that employees not wear such insignia also violates the Act. 
8. Discussion of the Union™s Objection 2. Did Respondent un-
lawfully threaten that voting for the Union would inevitably 
result in a loss of flexibility in the workplace? 
In a letter from Denise Johns
on to employees dated March 
11, 1998, she wrote: 
 You see, the point behind unio
ns is that, although they say 
that they will equalize the workplace, what that really means 
is that you will no longer have the option to individually work 
out issues that affect you personally, like needing flexibility in 
the worktimes so you can take care of your family. 
 Threats to impose more onerous working conditions should 
employees choose to be represen
ted by a union are violative of 
the Act. 
Allegheny Ludlum Corp., 
320 NLRB 484 (1995). This 
rule has been found to prohibit statements suggesti
ng that, if the 
union were to succeed, the employees would suffer a loss of 
flexibility in work schedules. In 
Allegheny Ludlum, 
a supervi-
sor explained to a unit employee that, under a union contract, 

employees would lose the ﬁflexibilityﬂ currently afforded by 
the Employers policy of allowing
 employees to ﬁset up doctor™s 
appointments during worktime [and] to take half-day or 1-day 
vacations at a time. Id. at 488.
 The administrative law judge 
held that the threat to discontinue the existing informal policy 
of flexibility constituted an unlawful threat to impose more 
onerous working conditions. The Board expressly adopted the 
administrative law j
udge™s findings in this regard, concluding 
that ﬁthe threatened loss of flexibility was unlawful.ﬂ Id at 484. 

I find the Union™s Objection 2 to be meritorious. 
9. Discussion of the Union™s 
Objections 11 and 17. Did Re-
spondent unlawfully soli
cit grievances from employees and did 
it promise to return within 1 week
 of the election to ﬁfix all the 
problems? 
All the evidence relating to thes
e two Objections arose out of 
a series of meetings conducted
 with employees by Vestal™s 
owner, Tony Salerno. In each 
of these meeting, Salerno intro-
duced himself and gave a brief history of his involvement in the 
nursing home business. There is no question in my mind that at 
these meeting, regardless of the language remembered by wit-
nesses, Salerno asked to hear employee problems or issues and 
did so. He thereafter, depending upon whose testimony one 

believes,  either promised to fix them if the employees voted no 
in the election or pr
omised to solve or fix these problems re-
gardless of the outcome of the election. 
CNA Kim Geertgens testified that at meeting of employees, 
Salerno listened as the employees told them of their problems 
and why they wanted a union.  
The employees mentioned that 
the length of the shifts made it difficult to find babysitters. 
They complained of a lack of communication with manage-
ment. According to Geertgens, Salerno replied to these com-
plaints by saying, ﬁ[If] you vote no he would come back the 
following Friday after the election and help fix all our prob-
lems.ﬂ 
Unit Secretary Wanda Griffis testified that she attended a 
meeting conducted by Salerno. 
According to Griffis, Salerno 
talked about the Union, about 
his history with nursing homes, 
and that a union he had been a me
mber of was not the greatest. She did not recall him saying that if employees voted no, he 
would come back and fix their problems. On the other hand, the 
meeting Griffis attended does no
t appear to be the one Geert-
gens attended. 
Vestal™s Rehab secretary, Jo-A
nn Barnhart, testified that she attended a meeting where Salerno spoke. She testified that he 
opened the meeting and gave 
the employees some personal 
history. He then said he want
ed to know and to discuss staff 
hours and other problems at the 
nursing center at the time. She 
testified that he just wanted 
an open forum and wanted some 
feedback as to what employees
 felt were problem. She did not 
remember him saying he would co
me back to the facility and 
solve the problems if the employees voted no. She testified that 
Kim Geertgens was at the meeting she attended. Barnhart did 
remember Salerno saying that whatever the outcome of the 
election, the employees™ problems had to be solved or needed 
to be fixed. 
CNA Gloria Gilbride testified that she attended a meeting 
with Salerno, evidently the one Geertgens attended. She re-
members Salerno saying he realized that there were a lot of 
problems and he would be taking care of them eventually. She 
did not hear him say that if th
e employees voted no, he would 
come back and fix the problems. She said that most of the 

meeting, employees just gave him their complaints. 
Rehab nurse Jean Leonard testified that she attended a meet-
ing with Salerno and did not remember him saying that if the 
employees voted no, he would come
 back and fix the problems.  
Rehab aide Genie Wilson testified that Salerno talked with 
the employees about the problem
s everyone thought were hap-
pening. He wanted to know how 
the employees felt and wanted 
them to let out what they were feeling. 
Employee Janet Whitmore attend
ed a Salerno meeting. She 
testified that the meeting was to let Salerno introduce himself to 
employees whom had not met him and to let him hear any 
agendas that they might have 
in the upcoming election. She 
testified that he did not say that
 if the employees voted against 
the Union, he would come back and fix the problems. She re-

membered employees sharing their problems with him. Speak-
ing about these problems, she reca
lled that he said that there 
were things that needed to be 
fixed and that regardless of the 
outcome of the election, they would have to be fixed.  
Several of the witnesses calle
d herein attended the same 
meeting as Geertgens and did not recall Salerno saying that if 
the employees voted against the union, he would come back the 
week after the election and fix their problems. As they appeared 
as credible as Geertgens and as employees in such meetings 
often come away thinking they heard something they did not, I 
will not credit the exact language Geertgens quoted. On the 
other hand, it is clear from the preponderance of this evidence, 
that Salerno solicited employee 
grievances and problems, and 
promised to solve them, thereb
y negating any need for a union. 
It has long been recognized that the bestowal of benefits during an organizational campaign can be as coercive as a threat. It 
follows that, in addition to the actual grant of benefits, the 
promise of improved benefits in
 order to discourage employees 
from selecting the union is equally violative of the Act. 
Medical 
Center of Ocean County, 
315 NLRB 1150, 1153 (1994). There need not be an express promise to take corrective action on the 
basis of information obtained nor an explicit link between the 
solicitation and unionization. Instead, where the solicitation of 
grievances was not made in acc
ordance with a well-established 
and consistent employer policy 
of doing so, there is a compel-
ling inference that [the employ
er] is implicitly promising to 
 VESTAL NURSING CENTER 99correct those inequities he discov
ers as a result of his inquiries 
and likewise urging on his employees that the combined pro-
gram of inquiry and correction will make union representation 
unnecessary. 
Kmart Corp., 
316 NLRB 1175, 1177 (1995), quoting Reliance Electric Co., 
191 NLRB 44, 46 (1971); see also 
House of Raeford Farms, 
308 NLRB 568, 569 (1992) 
An employer may rebut this in
ference by showing that it 
maintained a regular practice of soliciting employee grievances 
established prior to the onset of the union™s organizational 
campaign. However, a showing that only one verified employee 
meeting was held and ﬁpossibly se
veral others at mostﬂ, is in-
sufficient to establish such a regular practice. 
House of Raeford 
Farms, 
supra at 569. Furthermore, even if the employer can 
show that it had a regular prac
tice of holding employee meet-
ings, the employer must also show that grievances were cus-

tomarily solicited during those meetings. 
Kmart Corp., supra at 
1177. The employer may also pres
ent evidence that directly 
rebuts the inference that it promised to remedy those grievances 
it solicited, e.g. explicit caveat
 that it was making no promises 
following the solicitation. 
Uarco, Inc., 
216 NLRB 1, 2 (1974). 
As applied to the instant case, this precedent compels a find-
ing that Salerno™s speeches during the captive audience meet-
ings were objectionable. During these meetings, Salerno openly 
solicited employee complaints, and openly promised to solve 
them. This type of solicitation 
of grievances during employee 
meetings conducted by the owner himself, were unprecedented. 

The evidence shows that Salerno attended only one meeting 
previously. The purpose of that single meeting was merely to 
introduce himself to new employees
, not to provide a forum to 
air employee complaints. This does not constitute a regular 
practice, much less a regular practice of soliciting employee 
complaints. 
Salerno not only did not fail to
 add a caveat that he could 
make no promises, but to the contrary, expressly promised to 
remedy grievances. I find that the Union™s Objection 17 is 
meritorious and find that Objection 11 lacks merit, because of 

my credibility finding above. 
10. Discussion of union Objection 12. Did Respondent unlaw-
fully threaten that voting for the Union would inevitably result 
in employees being forced to
 strike or lose benefits? 
Vanessa Veit testified that she attended meetings where De-
nise Johnson indicated to employees
 that strikes are inevitable. 
Veit challenged this assertion, 
saying to Johnson that employ-
ees decided whether or not they
 wanted to strike. Johnson coun-
tered saying that the Union made this decision. Veit replied that 
it took a vote of 60 or 75 percent of the employees to authorize 
a strike. Veit testified that she attended four such employee 
meetings and Johnson talked about strikes at three of them. According to Veit, all of thes
e meetings took place before a demand for recognition was made. 
Lisa Roberts attended a meetin
g with employees and Denise 
Johnson. She remembers Johnson te
lling the employees that in 
negotiations, if the union did not agree with the employer™s 
proposed contract, it could strike until it got a contract it liked. 
About a month before the elec
tion, Respondent prepared and 
distributed to employees a flyer which states, inter alia: ﬁIf the 
management cannot meet the SE
IU™[s] demands in negotiation 
there is no agency  or person who can force a settlementŠ

that™s the law. The SEIU will make you strike and risk your 
jobsŠthat™s the facts.ﬂ In another letter to employee
s from Denise Johnson, dated 
March 11, 1998, she wrote: 
 The only thing any union can do is ask management for what 
it wants and strike if it doesn™t get it.ﬂ Later in the letter, she 
added: ﬁAnother thing this Union can just about guarantee is 
that they will force you to strike if their demands are not met. 
That is the SEIU track recordŠmaking demands that cannot 
be met, then forcing members to strike and those wages and 
benefits that no future increase could ever make up for. 
 CNA Lorraine McLean testified that she attended a meeting 
conducted by Denise Johnson. According to McLean, Johnson 
told the employees present that ﬁthe Union couldn™t guarantee 
[employees] anything. That the only alternative that the union 
has when management and the uni
on sit down is to strike.ﬂ This 
meeting occurred near the end of
 the organizing campaign. In 

this meeting McLean pointed out that there were alternatives 
including arbitration and mediation. 
Susan Painter testified that at one of the employee meetings, 
Denise Johnson said that ﬁstrikes are possible.ﬂ 
CN Cheryl Hopkins testified that she attended two group 
meetings conducted by Johnson. 
Hopkins recalls Johnson say-
ing the employees could be forced to go on strike by the Union. 
Based on the evidence submitt
ed, I find that Respondent, 
through Johnson in employee meet
ings and letters to employ-
ees, did threaten clearly that 
voting for the Union would inevi-
tably result in employees being forced to strike or lose benefits.  
It is clear that predicting the inevitability of strikes is unlawful. 
The rationale underlying this rule is that such  statements carry 
with them the inference that 
ﬁno matter how negotiations pro-gressed and no matter what the 
Union sought from [the em-
ployer] the employees would nevertheless have to strike to 
obtain a contract.ﬂ 
Heartland of Lansing Nursing Home, 
307 NLRB 152, 158 (1992), quoting Devon Gables Lodge & 
Apartments, 237 NLRB 775, 776 (1978); see also 
Pyramid Management Group, Inc., 318 NLRB 607, 608 (1995). In es-sence the employer is threatenin
g that, if the employees choose 
to be represented by a union, it will refuse to bargain in good 

faith, thereby creating the impression that the employer™s own 
intransigence would render unioni
zation futile. Id. In the ab-
sence of affirmative assurances that the employer will bargain 
in good faith, warnings that strikes are inevitable are considered 
to be anticipatory refusals to
 bargain in good faith and, there-
fore, violate the Act. 1998 NLRB LEXIS 50, #13 (1998). 
A similar rationale has been applied to statements that the 
only recourse available to a union in order to gain concessions 
is the strike. As the Board stated in 
Fred Wilkinson Associates, 
297 NLRB 737, 737 (1990), quoting Amerace Corp., 
217 
NLRB 850, 852 (1975): 
 In arguing against unionism, an employer is free to discuss ra-
tionally the potency of strikes as a weapon and the effective-
ness of the union seeking to represent his employees. It is, 
however, a different matter when the employer leads the em-
ployees to believe that they must strike in order to get conces-
sions. A major presupposition of
 the concept of collective 
bargaining is that minds can be changed by discussion, and 

that skilled, rational, cogent
 argument can produce change 
without the necessity for striking. . . . Employees should not 
be lead to believe, before voting that their choice is simply be-
tween no union and striking. 
 Accordingly, the Board in 
Fred Wilkinson Associates held 
that the statement: ﬁthe only thi
ng [the Union] can guarantee is 
a strike. In fact the only thing 
the [Union] can do is to get the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 100company to agree to its demands is to call a strike,ﬂ contained 
in a memorandum to employees 
was, standing alone, sufficient to set aside the election. Id. 
The unlawful effect of such statements are exacerbated when 
joined with a statement explaining that the employer cannot be 
legally compelled to concede to any demands made by the Un-
ion. Seville Flexpack Corp., 
288 NLRB 518, 534 (1988) (ﬁthe 
union can make all the demands it wants, BUT WE DO NOT 
HAVE TO AGREE TO A THING. The fact of the matter is 
that when the company makes a final offer, the union has, in 
reality, two choices. It can accept the offer or strikeﬂ was an 
unlawful act of futility). Under this standard each of the afore-
mentioned statements were objectionable. Johnson™s direct 
admonition that ﬁstrikes are inevitableﬂ is the paradigmatic 
threat and, as such, is unlawful. 
Healthcare and Retirement 
Corp. of America, supra (threat that ﬁif the Union in a strike was ‚inevitable™ﬂ violated Sec. 8(a)(1)). The only slightly more 
subtle statements contained in her March 11, 1998 memoran-
dum, that ﬁthe only thing any union can do is ask management 
for what it wants and strike if it doesn™t get itﬂ and her verbal 
admonition that the Union could not guarantee anything and 
that ﬁthe only alternative that 
the Union has when management 
and the Union sits down is strikeﬂ are equally unlawful declara-
tions under Fred Wilkinson Associates, 
supra. Finally, in her 
written warning that ﬁthere is no agency or person who can 

force a settlementŠthat™s the law. The SEIU will make you 
strike and risk your jobsŠthat™s 
the Factsﬂ is clearly similar to 
the statements found unlawful in Seville Flexpack, 
supra. I find 
the Union™s Objection 12 meritorious. 
11. Discussion of union Objectio
ns 13 and 18. Did Respondent 
unlawfully create and assist an antiunion employee organiza-
tion called ﬁVNC Committee to Stop SEIUﬂ by producing lit-
erature, paying employees to en
gage in antiunion activity, pro-
viding phone lists and use of fac
ility copy equipment, tele-
phones, etc. to conduct antiunion
, and did Respondent unlaw-
fully solicit revocations of
 union representation cards. 
Union Objections 13 and 18 will be discussed together as 
they both relate to alleged unlawful activity on the part of Re-
spondent in its interaction with
 employees opposing the Union. 
(a) Catherine Whipple related activities 
Objection 13 primarily deals with the activity of CNA Cath-
erine Whipple, who opposed the union organizing campaign 

actively throughout and Respondent
™s actions in support of her 
efforts.31 Whipple wrote two open letters opposing the Union. 
She also spoke to employees a
bout her feelings when asked. 
When she drafted her first letter, she spoke to Denise Johnson 
about it. She asked about distributing it and Johnson told her there was to be no solicitation on the units or any place where 
residents can observe the solicita
tion. She was directed to use 
the staff lounge or the smoking area outside. About a week later, Johnson told Whipple that copies of the letter had been 
made. Whipple asked if Johnson 
wanted them passed out and 
Johnson said she did. Whipple then
 placed copies of her letter 
on the table in the staff lounge and posted one near the time-
clock.  Johnson also told her that she had given copies of the 
                                                          
 31 One element of this objection is the Union™s contention that Re-
spondent™s attorney either prepared, had prepared, or supplied informa-
tion to Whipple so she could prepare, a sophomoric flyer attacking 
Union Organizer Andrew Tripp. I belie
ve the evidence, or generally the 
lack thereof, on this issue makes it 
too speculative to form the basis for 
any meaningful findings. Accord
ingly, no findings will be made. 
letter to head nurses and told them they were available in the 
lounge. Subsequently Whipple wrote another letter which she gave 
to Johnson. This letter was not 
distributed. Whipple wanted to 
send it to the NLRB and needed to get the Board™s address 

from Johnson. Whipple created the ﬁVNC Committee to Stop SEIUﬂ as a 
joke. Other than herself, the committee had no members. She 
typed her letters on her father™s computer and copied much of 
her material on his printer or at a drug store. She prepared at 
least two and perhaps three anti
union flyers which she distrib-
uted at the facility. 
One of the leaflets she prepar
ed includes cartoon drawings of 
ﬁUnion Boss Blakeﬂ and ﬁUnion Boss Alcoff.ﬂ However, when 
asked, ﬁWho is Union Boss Blake,?ﬂ Whipple responded, ﬁIt™s 
a name I heard. I™m not quite sure. I know Alcoff. I didn™t 
know Blake.ﬂ She did not know where she had heard the name 
mentioned, did not know who the person was, and did not know 
what the person™s first name is. The name Blake was not in-
cluded on any of the literature produced by the Union or the 
Employer as introduced at the hearing.  
Sara Moyer worked at Vestal 
in January and February 1998. 
During her employment she received a phone call at home from 
Catherine Whipple. Moyer™s 
telephone number is unlisted, though it was in the possession of
 Respondent. Moyer testified 
that ﬁshe (Whipple) said she called pertaining to the union. 
Well, I didn™t want to verify anything that I thought pertaining 
to the union one way or the other because I wanted just to go 
and work but she stated who she was which I never even heard 
of.ﬂ Whipple testified that sh
e found a SEIU employee tele-
phone list in the breakroom and took it. It had about 12 names 

on it. She called each person and told them she had found a 
phone list of the SEIU with their name and number on it. She 
told them she was getting rid of
 the list as soon as she notified 
each person named. Given the vague testimony of Moyer about 

what Whipple said and the absence of other testimony that 

Whipple engaged in calling employees about the Union, I have 
no basis for not crediting Whipple™s explanation and I do so 
credit it. 
On the day of the union press conference December 22, 
Whipple was not on duty and attende
d the conference. Before it 
began, she entered the facility
, though off duty and spent about 
half an hour visiting residents. No one in management asked 
her to leave the facility pursuant to Vestal™s no-access rule 
discussed earlier. 
On the day of the election, CNA Lorraine McLean observed 
Whipple walking around the facility carrying a ﬁVote Noﬂ sign. 
She was on facility property. Whipple was in uniform. Whipple 
was allowed to enter the facility several times during the day 
for water or whatever. She had worked the night shift before 
the election. She denied she was in uniform, but she was wear-
ing white pants. She did not deny 
she entered the facility nor is 
there any evidence she was asked to leave even though she was 
not on duty. She admitted that she did not punch out until 7:30 
a.m. Yet, sometime between 5:30
 and 5:45 a.m., she went out into the employee parking lot and moved her car which was 
filled with ﬁVote Noﬂ signs to the front parking lot. 
This occurred even though Johnson stated at the preelection 
conference that no employee woul
d be permitted to stay on the 
premises after voting; the guards
 would let them in the front 
door and they would be expected to vote and leave. Thus, if 
Whipple was entering and leaving the building throughout the 
 VESTAL NURSING CENTER 101day, the guards were letting her into the building even though 
she was not on the schedule and was not there to vote. Simi-
larly, Whipple was permitted to pass out antiunion buttons all 
day. 
Several employees offered hearsay evidence that Whipple 
passed out antiunion literature in work areas on worktime. No 
one testified that they actually saw this happen. Some wit-
nesses, including Whipple hersel
f, testified she posted anti-
union literature near the facility™s timeclock. But this was a 
location where prounion literature was also posted. One  wit-
ness, Vestal CNA Kim Geertgens, testified that Whipple talked 
to her about the Union while sh
e was working, even following her into a resident™s room to 
continue the conversation. There 
was no showing, however, that any one in supervision observed 
this act of solicitation in a working area on working time. 
I consider the matter of Res
pondent™s assistance to Whipple 
to not be so significant that it would affect the election. Most of 
its assistance was minor or speculative. With respect to Whip-
ple™s letter, Respondent gave her 
several copies, but did not let 
her distribute them anywhere but the lounge or outside the fa-
cility.  Perhaps, and I mean perhaps, it supplied her with the 
information necessary to prepare the flyer mentioning ﬁUnion 
boss Blake.ﬂ  But that is by no means certain, and again seems 
a relatively minor bit of assist
ance. Respondent does seem to 
have allowed Whipple a level of freedom of access to the facil-

ity it denied other employees.  For example, she was able to 
access the building when off duty,
 when other employees were 
turned away. She was able to picket all day on election day, 

contrary to the directions of 
the administrator. Though her ac-
tivities on this day were in plain sight, Johnson did not stop or 
punish this activity. I find th
e Respondent™s assistance to 
Whipple to be de minimis
 and find the Union™s Objection 13 
not to have merit. 
(b) Respondent™s efforts to have employees
                         
revoke authorization cards
        
Johnson™s denial of providing assistance with respect to the 
mailing of the revocation forms is not credible, given the quan-

tity of envelopes that contain 
the Vestal posta
ge meter number 
and the similarity of the handwriting on each of those enve-
lopes. See Charging Party Exhi
bits 15 through 20. Moreover, Johnson admitted giving revocation forms to employees Char-

les Partridge and Shannon Watts in her office, and both of these 
forms arrived at the Union in similar envelopes with Vestal™s 
postage meter number on them. Johnson could not recall if she 

met with employees Amy Be
njamin or Mindi McRorie;
The Respondent solicited revoca
tions of authorization cards 
through letters to employees, pr
ovided forms, addressed and mailed forms to the employee™s 
homes, and addressed, stamped and mailed completed forms to the Union on the employees™ 
behalf.  
In a letter sent to employees 
by Vestal on December 2, 1997, 
employees are informed, inter alia: 
 You can revoke a card that you have signed by sending the 

union a note saying:  ﬁI hereby
 revoke any authorization card 
given to Local 200 SEIU.ﬂ Date it and sign it and mail it to 

the union. Be sure to make a copy for yourself. You also have 
the right to demand to have the card returned to you. 
 In a letter sent to employees on December 12, 1997, Denise 
Johnson first notes some articles in the New York City news-
papers that were adverse to th
e Union, notes Andrew Tripp™s arrest and then states: 
 I am sure that the SEIU organizers withhold this information 
about their Union when they try to push people into signing 
membership cards. If you signed a card without knowing all 
the facts and wish to revoke it, you can. You can send the en-
closed card revocation to the Union, today. Be sure to keep a 
copy, because they may say they never got it. 
 Enclosed with this letter was a form employees could use to 
revoke their authorization cards. 
Similarly, in the last paragraph of a flyer prepared by Re-
spondent entitled, ﬁWhat is happening at your nursing home?ﬂ 
Johnson wrote:  If you signed a cardŠyou can revoke it. Talk to your co-
workers. Ask them why this Unio
n has to lie, threaten and co-
erce you, and tell them you will not support anyone who en-

gages in these kinds of activities. 
 Vestal CNA Kim Geertgens testified after being told by co-
worker Catherine Whipple that there had been a union-related 
near riot at the nursing home, Geertgens sought out Denise Johnson to see about revoking her authorization card. Johnson 
gave a form to accomplish this. Johnson said that a lot of em-
ployees were revoking their card
s and asked if she could use 
Geertgens™ name and Geertgens said she could. Johnson told 
her that employees Mary Cole and Whipple were opposing the 
union. Johnson gave Geertgens some extra revocation forms to 
take with her. Geertgens filled out the form in Johnson™s office 
and did not remember leaving with it or mailing it. The revoca-
tion form filled out by Geertgens was mailed to the Union in an 
envelope provided by Respondent and postage was paid by 
Respondent. Johnson denies supp
lying the envelopes and post-
age and her counsel tried to suggest that employees could have 

taken envelopes and used the f
acility™s postage meter to put 
postage on.  
32 how-ever, their revocation forms arri
ved in Vestal postage-metered 
envelopes with the same handwri
ting for the return address.  
From the credible evidence I find that Respondent did ad-
dress, pay for the mailing and mailed employee™s revocation 
forms to the Union. As a general rule, an employer
 may not solicit employees to 
revoke their authorization cards. 
Uniontown Hospital Assn., 277 NLRB 1289, 1307 (1985). An employer may, however, 
advise employees that they may revoke their authorization 
cards, so long as the employer neith
er offers assistance in doing 
so or seeks to monitor whether employees do so nor otherwise 

creates an atmosphere wherein employees would tend to feel 
peril in refraining from revoking. 
R. L. White Co., Inc., 
262 
NLRB 575, 576 (1982). Thus, an employer may not offer assis-

tance to employees in revoking 
authorization cards in the con-text of other contemporaneous ULPs. 
Escada (USA), Inc., 
304 
NLRB 845, 849 (1991) (distributing a sample revocation letter 
to employees in the context of other unfair labor practices un-
lawful).33                                                           
 32 This person™s name is spelled in a number of ways in the record. I 
have adopted the spelling taken from
 C.P. Exh. 13, a form signed by 
the person. 
33 See also Chelsea Homes, 
298 NLRB 813, 834 (1990) (ﬁBy now 
providing a sample form and preaddr
essed envelope to assist employ-
ees avoid the serious consequences of union authorization and member-
ship, in the context of the unlawful campaign it was waging . . . [the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 102In the instant case, Respondent provided employees with un-
solicited information regarding how to revoke their union cards 
and sample revocation forms. It
 provided envelopes, postage, 
and on several occasions, actually mailed the letters for the 
employees. Under these circum
stances, Respondent™s assis-tance in revocation was neither passive nor ministerial. 
Lock-
woven Co., 245 NLRB 1362, 1371 (1979) (providing paper, 
pens, envelopes and postage, as well as mailing the first batch 
of revocation forms, was ﬁhardl
y passiveﬂ assistance). Further-
more, this was done in the midst of an antiunion campaign 
marked by the commission of unfair labor practices by Respon-
dent. In this context, Respondent™s
 assistance cannot be said to 
have occurred in an atmosphere free of coercion. Therefore, 
Respondent™s conduct amounted to an unlawful solicitation of 
revocation. That the efforts 
of Respondent only resulted in 
about 10 or 11 withdrawals, of
 which it assisted in mailing 
about half, does not diminish the 
unlawfulness of its efforts in 
this respect. I find union Objection 18 meritorious. 
12. Discussion of union Objection 14. Did Respondent unlaw-
fully utilize a dietary supervisor as the observer for the elec-
tion? 
At the preelection conference, Tammy Huling, the Respon-
dent™s observer at the election was not on the 
Excelsior
 list and 
the Union™s observer, CNA Cheryl Hopkins, told Union Organ-
izer Andrew Tripp that she was a supervisor. Tripp asked 
Huling if she was a supervisor
 and she replied not usually. 
Tripp followed up on this question and Huling said she was a 

supervisor on some weekends. Though the direction of election 
specified that nonsupervisory pe
rsons were to be observers, it was too close to the election to do anything about it. Tripp pro-
tested to the NLRB officer in charge. Hopkins testified that she 
based her opinion on the fact that Huling always wore a white 
coat and was always with the head of the dietary department. 
The evidence reflects that professional employees, technical 
employees, and supervisors wear white coats. 
Vestal™s director of human re
sources, Brenda Hathaway, tes-
tified that Huling is a dietary technician. Her job description 

has no supervisory duties and her place on the home™s 
organizational chart shows no one reporting to her. 
Denise Johnson introduced payro
ll documents for the months 
of February and March 1998 that reflect that Huling was not 
paid for any supervisory duties during those months. Huling 
had served as a supervisor in the past as she worked her way up 
in the dietary department. She ha
d been a dietary aid, a prep 
cook, a cook, and a cook supervis
or. She is now considered a clinician. The last time Huling 
had been a supervisor was over 
2 years before. Huling reports to the food service director and 
shares an office with this pers
on. No one reports to Huling. 
Based on Johnson™s testimony, Hu
ling™s job appears to be to 
ensure that resident™s dietary needs are met. To that end she 
goes throughout the facility checking their medical needs and 
seeing if the diet they are gettin
g is correct, safe for them, and 
what they want. She reports back her findings to the food ser-
vice director.  
Huling™s employee performance a
ppraisal for the diet techni-cian includes a review of the job skills of ﬁinforms Food Ser-
                                                                                            
 employer] exceeded the permissible bounds of providing ministerial or 
passive aid in withdrawing from 
union membership and actively solic-
ited, encouraged and assisted such withdrawals in violation of its duty 
to avoid such interference with employee rights under Sec. 8(a)(1) of 

the Actﬂ). vice Director of any problems with nursing staff or any depart-
mentﬂ and ﬁoccasionally supervis
es dining rooms during lunch and dinner meals.ﬂ Johnson credibly testified that the only 
problems she reports back are those dealing specifically with 
dietary needs of the residents.
 Huling was not shown to have 
ever performed any supervision in the dining rooms in her cur-

rent job, the performance appraisal form notwithstanding. 
The Union concedes that Huling 
is not a statutory supervisor, 
but contends that she is a person bargaining unit employees 
would perceive as one closely 
identified with management. The 
Board has held that an employer may not select a statutory 
supervisor or other individual 
who is ﬁclosely identified with 
managementﬂ as its election supervisor. 
BCW, Inc., 
304 NLRB 780, 780Œ781 (1991). Several factors cited by the Union as 
bearing on the decision of whether a person is ﬁclosely identi-
fied with managementﬂ are: whet
her the individual was consid-
ered management by other employees; the location of the indi-

vidual™s office and its proximity to management personnel; 
whether the individual reporte
d directly to
 management; whether the person acted as a conduit of information to man-
agement; whether the individual ever assumed supervisory 
functions or responsibilities, al
beit only as a substitute for an 
absent supervisor; and whethe
r the employer expressed the 
limitations on the individual™s authority to the employees; the 
manner in which the employee is listed in the employee man-
ual; whether the individual perform
s the same functions as unit 
members; and whether the individual wears attire or insignia 

which are identified with supervisory or managerial attire. 
Applying these factors rationally to the limited evidence of 
record, I find that Huling was not a person closely identified 
with management. The only person testifying that he or she 
considered Huling was part of supervision was Cheryl Hopkins, 
who based this believe on the color of the uniform worn by 
Huling. Employees other than managerial or supervisory wear 
the same white uniform worn by
 Huling, including technical 
and professional employees. Huling did share an office with the 
director of food services, but I™m not sure how this would lead 
people to believe she was a supe
rvisor. CNAs share desks with 
registered nurses and LPNs, w
ho are supervisors. Huling did 
report directly to one manage
ment person, the food service 
director. But what she reported wa
s clinical or technical in na-
ture and had nothing to do with supervision of employees or 
with employees per se. Huling was not shown to have per-
formed any supervisory duties with
in any time relevant to this 
proceeding, and was shown to have performed bargaining unit 
work during that timeframe. 
In all, given the unrebutted description of her job, a CNA 
should know that she is the person who checks on the dietary 
needs of the residents and tries to make sure their diets are cor-
rect for them. No CNA or other bargaining unit employee testi-
fied that they considered Huli
ng a supervisor or person closely 
identified with management no
r offered any evidence which 
would support such a finding. I do not find that the Union™s 
Objection 14 has merit. 
13. Discussion of union Objection 16. Did Respondent unlaw-
fully threaten employees that they would not receive a sched-
uled pay increase as a result 
of the union organizing campaign. 
Vestal has had a practice since 1994 to give across-the-board 
raises to employees. While there may have been some periods 

of time between raises that exceeded 12 months, all employees 
received across-the-board raises in April 1997 and during 1996. 
The group has always been treated equally; if CNAs did not 
 VESTAL NURSING CENTER 103receive a raise in a given time pe
riod, no one else did. As of 
January 1998, Denise Johnson was 
talking with the facility™s 
owners regarding plans for 1998, and she hoped that anniver-
sary raises would be given for the fiscal year of April 1998, 
through March 1999. 
On March 13, 1998, Denise Jo
hnson issued a ﬁconfidentialﬂ 
memo to all nonunit employees. It read:  
 I am pleased to announce that again this year there will be 

across the board increases on April 1st for all management 
and supervisory staff and for all members of the staff who are 
not included in the Service and Maintenance bargaining unit. 
As you are aware VNC is not permitted by law to make any 
promises of wage increases or benefits to any members of 
staff who might be affected by same, prior to the SEIU Union 
election for the Service and Ma
intenance Staff on March 26th. 
And VNC is not permitted to give or announce any increases 

for Service and Maintenance Bargaining Unit Staff. You are 
not to comment on this matter. 
 Lisa Roberts saw this memo lying on top of the nurses™ sta-
tion on her wing. She was doing paperwork at the station when 
she saw and read it. She had never before seen a memo marked 
ﬁconfidential.ﬂ Roberts testifie
d that raises were not given every year. CNA Lorraine McLean also saw the document 
lying on a nurse™s desk when she went to the desk to get some 
paperwork she needed. 
I do not find that the memo in question was intended for dis-
semination to affected employee
s and do not question that it 
was intended to be confidential
. That some employees saw it 
because of careless handling of the memo by a nurse does not 
make the document something that Respondent intended to get into the hands of bargaining uni
t employees. There is no evi-
dence about what happened afte
r the document was discovered 
by unit employees. I do not know if it was brought to the atten-

tion of management so manage
ment could respond. I do not 
know if it was kept a secret until the election to be used as a 

possible objection. Under these circumstances, I do not find 
that union Objection 16 has merit. 
C. Should the Election Be Set Aside? 
In addition to the normal Board remedies for unfair labor 
practices, the Union urges that the election be set aside and a 
new election be held. I agree with this position. The test for 
setting aside an election is whether, under all the circumstances, 
an employer has engaged in conduct which could have the rea-
sonable effect of destroying 
the ﬁlaboratory conditionsﬂ neces-
sary to ensure that employees have the opportunity to make an 
ﬁuninhibitedﬂ choice of a bargaining representative. 
General Shoe Corp., 77 NLRB 124, 127 (1948). Under this standard, 
conduct may be objectionable even if
 it is insufficiently severe 
to rise to the level of an unfair labor practice. Id. at 126, 127. 
Accordingly, because objectionable conduct is analyzed under 
a more lenient standard than are unfair labor practices, it fol-
lows that a violation of Section 8(a)(1) is ﬁa fortiori
, conduct 
which interferes with the results of an election.ﬂ 
Airstream, 
Inc., 304 NLRB 151, 152 (1991). 
A finding that an employer has engaged in objectionable 
conduct warrants setting aside the el
ection as tainted, ﬁunless it 
is so de minimis that it is ‚virtually impossible to conclude that 
[the violation] could have affect
ed the results of the election.™ﬂ 
Id. (citations and internal quotations omitted). In making the de 
minimis determination, it is prop
er to consider ﬁthe number of incidents, their severity, the exte
nt of dissemination, the size of 
the unit, and other relevant factors.ﬂ Id.; see also 
Waste Auto-mation & Waste Management of Pennsylvania, 
314 NLRB 376, 
376 (1993). It is worth emphasizing that the test for setting 
aside an election is an objective one, which considers only the 
conduct™s reasonable ﬁtendencyﬂ to
 interfere with the employ-
ees freedom of choice and to wh
ich the subjective reaction of 
the employees is ﬁirrelevant.ﬂ 
Hopkins Nursing Care Center, 309 NLRB 958, 958 (1992). 
Looking first at the unfair labor practices,
34 I have found that Respondent violated Section 8(a)(1) by: 
1. On or about November 29, 1997, and on other dates in 
December, 1997, at the Vestal facility and in a written commu-
nication dated December 2, 1997, by its Administrator Denise 
Johnson, directing employees, u
nder explicit and implicit threat 
of discipline, to refrain from di
scussing the Union or engaging 
in Union and/or protected conc
erted activities while at work. 
2. On or about December 9, 1997, in a written communica-
tion by Johnson, directing its 
employees, under explicit and 
implicit threat of discipline, to
 inform Respondent of contacts from Union supporters and to report the union and/or protected 
concerted activities of other employees. 
3.  (a) On or about December 11, 1997, by its supervisor and 
agent Cheryl Gonzalez, direc
ting its employees, under explicit 
and implicit threat of discipline, to refrain from using the sec-

ond-floor pay telephone, thereby e
liminating a benefit or privi-
lege previously enjoyed by employees. 
(b) On a date in January 1998, removing the second-floor 
pay telephone, thereby e
liminating a benefit or privilege previ-
ously enjoyed by employees. 
4. On or about December 16, 
17, and 18, 1997, promulgating 
a policy prohibiting employees from displaying or wearing 
union buttons, stickers or insigni
a, directing its employees to 
remove union insignia from their 
uniforms, and in a telephone 
conversation, informing an empl
oyee that the employee would 
not be permitted to work unl
ess the employee removed union 
insignia from her uniform. 5. On or about December 22, 1997, interfering with its em-
ployee™s Section 7 rights by calling them back from and at-
tempting to prohibit their attendance at a union rally. 
6. (a) On or about December 22, 1997, granting its employ-
ees the benefit of an increased holiday pay bonus, in an effort to 
thwart the Union™s organizational activities. 
(b) In January, 1998, increasing the monetary bonus under its 
attendance policy, in an effort to thwart the Union™s organiza-
tional activities. 
I have also found that Respondent violated Section 8(a)(1) 
and (3) of the Act by: 
1. On or about December 10, 1997, imposing a 7-day sus-
pension on its employee Kathleen Camp. 
2. On or about December 16, 1997, imposing a 1-day sus-
pension on its employee Rosanna Torres. 
                                                          
 34 The Representation Petition was filed December 12, 1997. Under 
the Board™s holding in 
Ideal Electric Mfg. Co., 134 NLRB 1275 (1961),
 objectionable conduct or unfair labor practices occurring prior to the 
date of the Petition cannot form the basis for setting aside an election. 

Such conduct, however, may be considered where it ﬁadds meaning and 
dimension to related post-petition conduct.ﬂ 
Waste Automation & 
Waste Management of Pennsylvania, 
supra at 376, citing Dresser In-dustries, 242 NLRB 74 (1979). I sustain all Objections which are coex-
tensive with the unfair labor practi
ces I have found Respondent to have 
committed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 1043. On or about December 16, 1997, imposing a 1-day sus-
pension on its employee Yvonne Torres. 
4. On or about December 17, 1997, imposing a 1-day sus-
pension on its employee Vanessa Veit. 
In addition to sustaining the Ob
jections which parallel the 
unfair labor practices I have f
ound that Respondent committed, 
I have found meritorious and sustained the following Objec-
tions to the election: 
Objection 2.  The Employer unlawfully threatened that vot-
ing for the union would inevitably result in a loss of flexibility 
in the workplace. 
Objection 12.  The Employer unlawfully threatened that vot-
ing for the union would inevitab
ly result in employees being 
forced to strike or lose benefits. 
Objection 15 The Employer unlawfully restricted access to 
the facility . 
Objection 17 The Employer unlaw
fully solicited grievances 
from employees. 
Objection 18 The Employer unl
awfully solicited revocations 
of union representation cards. 
In this case the number, nature, severity, and circumstance of 
the conduct constituting unfair labor practices and objections 

are more than sufficient to justify setting aside the election. 
When considered together, their potential effect on the labora-
tory conditions is indisputab
le. The unlawful antiunion cam-
paign began almost at the incep
tion of the Union™s organiza-
tional campaign and continued throughout the day of the elec-
tion. The nature of the unfair labor practices committed and 
objections found meritorious includes restrictions on employee 
solicitations, communications a
nd access; various threats; granting of benefits; solicitation of grievances with the express 
promise to remedy them; discriminatory discipline; and solici-
tation of employees to revoke 
authorization cards and assis-tance in doing so. Many of them postdated the filing of the 
Representation Petition and others were continuing. The major-
ity of these violations involve 
the highest level 
of management, including the owner of the facilit
y and its administrator. Cumu-
latively, they affected, in one way or another, the entire bar-

gaining unit. Under these circumstances, the reasonable affect 
of these unlawful tactics on the election, which was ultimately 
decided by only two votes, was undoubtedly sufficient to jus-
tify setting aside the election as tainted. 
CONCLUSIONS OF 
LAW 1. The Respondent, VJNH, Inc., d/b/a Vestal Nursing Center, 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and a health care institution 
within the meaning of Section 2(14) of the Act. 
2. The Union, Local 200A, Service Employees International 
Union, AFLŒCIO, is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The following described unit of employees is an appropri-
ate unit:  All full-time and regular part-time service and maintenance 
employees, including all certifie
d nursing assistants and floor 
aides employed at the Employer
™s Vestal, New York, facility; 
but excluding the Director of Nursing, Assistant Director of 
Nursing, case manager, RN Supervisors, head nurses, unit 
nurses, business office clerical 
employees, patient care coor-
dinators, clinical coordinators, physical therapists, physical 

therapist assistants, social workers, music therapists, dieti-
tians, dietary technicians, speech therapists, medical records 
employees, managerial employees, professional employees, 

and guards and supervisors as defined in the Act. 
 4. The Respondent engaged in 
conduct in violation of Sec-
tion 8(a)(1) of the Act, and to the extent objected to by the Un-
ion, objectionable conduct 
affecting the election, by: 
(a) On or about November 29,
 1997, and on other dates in 
December 1997, at the Vestal facility and in a written commu-
nication dated December 2, 1997, by its Administrator Denise 
Johnson, directing employees, u
nder explicit and implicit threat 
of discipline, to refrain from di
scussing the Union or engaging 
in Union and/or protected conc
erted activities while at work. 
(b) On or about December 9, 1997, in a written communica-
tion by Johnson, directing its 
employees, under explicit and 
implicit threat of discipline, to
 inform Respondent of contacts from union supporters and to repo
rt the union and/or protected 
concerted activities of other employees. 
(c)  (1) On or about December 11, 1997, by its supervisor 
and agent Cheryl Gonzalez, 
directing its employees, under 
explicit and implicit threat of discipline, to refrain from using 
the second-floor pay telephone, thereby eliminating a benefit or 
privilege previously enjoyed by employees. 
2) On a date in January 1998, removing the second-floor pay 
telephone, thereby eliminating a be
nefit or privilege previously 
enjoyed by employees.
35 (d) On or about December 16, 17, and 18, 1997, promulgat-
ing a policy prohibiting employees from displaying or wearing 
union buttons, stickers, or insigni
a, directing its employees to 
remove union insignia from their 
uniforms, and in a telephone 
conversation, informing an empl
oyee that the employee would 
not be permitted to work unl
ess the employee removed union 
insignia from her uniform. (e) On or about December 22, 1997, interfering with its em-
ployee™s Section 7 rights by calling them back from and at-
tempting to prohibit their attendance at a union rally.
36 (f) (1) On or about December 22, 1997, granting its employ-
ees the benefit of an increased holiday pay bonus, in an effort to 
thwart the Union™s organizational activities. 
(2) In January 1998, increasing the monetary bonus under its 
attendance policy, in an effort to thwart the Union™s organiza-
tional activities.
37 5. Respondent engaged in con
duct in violation of Section 
8(a)(1) and (3) of the Act and in conduct objectionable to the conduct of the election by: 
(a) On or about December 10, 1997, imposing a 7-day sus-
pension on its employee Kathleen Camp. 
(b) On or about December 16, 1997, imposing a 1-day 
suspension on its employ
ee Rosanna Torres. 
(c) On or about December 16, 1997, imposing a 1-day 
suspension on its employee Yvonne Torres. 
(d) On or about December 17, 1997, imposing a 1-day 
suspension on its employee Vanessa Veit. 
6. The Union™s Objections, to the extent they are coextensive 
with the unfair labor practices found to have been committed 

above are sustained, and in addition, the Union™s Objections set forth below are sustained: 
                                                          
 35 This alleged unfair labor practice 
is coextensive with the Union™s 
Objection 10. 
36 This alleged unfair labor practice 
is coextensive with the Union™s 
Objection 5. 
37 The granting of these two benefits
 is also alleged as objectionable 
conduct in the Union™s Objection 3. 
 VESTAL NURSING CENTER 105Objection 2.  The Employer unlawfully threatened that vot-
ing for the union would inevitably result in a loss of flexibility 
in the workplace. 
Objection 12.  The Employer unlawfully threatened that vot-
ing for the Union would inevitably result in employees being 
forced to strike or lose benefits. 
Objection 15 The Employer unlawfully restricted access to 
the facility . 
Objection 17 The Employer unlaw
fully solicited grievances 
from employees. 
Objection 18 The Employer unl
awfully solicited revocations 
of union representation cards. 
The unfair labor practices committed by Respondent are un-
fair labor practices affecting commerce within the meaning of 

Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily suspended employ-
ees Kathleen Camp, Yvonne Torrez, Rosanna Torrez, and 

Vanessa Veit,  it must make 
them whole for any loss of earn-
ings and other benefits resulting from their suspensions, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Within 14 days from the date of the Board™s Order, remove 
from its files any reference to the unlawful suspension of Kath-
leen Camp and notify her in writing that this has been done and 
that the suspension will not be used against her in any way. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
38 ORDER The Respondent, VJHN, Inc., d/b/a Vestal Nursing Center, 
Vestal, New York, it officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Directing employees, under explicit and implicit threat of 
discipline, to refrain from disc
ussing the Union or engaging in 
union and/or protected concerte
d activities while at work. 
(b) Directing its employees, under
 explicit and implicit threat 
of discipline, to inform Respondent of contacts from union 
supporters and to report the union and/or protected concerted 
activities of other employees. 
(c) Eliminating a benefit or privilege previously enjoyed by 
employees because they engage 
in union or other protected 
concerted activities under Section 7 of the Act. 
(d) Promulgating a policy pr
ohibiting employees from dis-
playing or wearing union buttons, s
tickers or insignia, directing 
its employees to remove union
 insignia from their uniforms, 
and informing employees that th
ey would not be permitted to 
work unless the employees removed union insignia from their 
uniforms.                                                           
                                                           
38 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(e) Interfering with its employ
ee™s Section 7 rights by calling 
them back from and attempting to prohibit their attendance at a 
union rally. 
(f) Granting its employees the benefit of an increased holiday 
pay bonus and increasing the m
onetary bonus under its atten-
dance policy, in an effort to thwart the Union™s organizational 
activities. 
(g) Suspending or otherwise disciplining employees because 
of their support for the Union or because they engage in union 
or other protected concerted activ
ity under Section 7 of the Act. 
(h) In any like or related manner interfering with, restraining 
or coercing employees in the exercise of rights guaranteed by 
Section 7 of the Act. 
2. Take the following affirmative action deemed necessary to 
effectuate the policies of the Act. 
(a) Within 14 days of this Order, make Kathleen Camp, 
Yvonne Torrez, Rosanna Torrez, and Vanessa Veit whole for 
any loss of earnings and other benefits suffered as a result of 
the discrimination against them in the manner set forth in the 
remedy section of the decision. 
(b) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful suspension of Kathleen 
Camp and within 3 days thereafter, notify her in writing that 
this has been done and that the suspension will not be used 
against her in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der.39 (d) Within 14 days after service by the Region, post at its fa-
cility in Vestal, New York copies of the attached notice marked 
ﬁAppendix.ﬂ40 Copies of the notice, on forms provided by the 
Regional Director for Region 3, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since December 11, 1997. 
Within 21 days after service by the Region, file with the Re-
gional Director a sworn certification of a responsible official on 
a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the election held on March 26, 
1998, is hereby set aside, and a ne
w election shall be directed at 
 39 The General Counsel requests on brief a change in the Board™s 
standard language. This is a matter 
for the Board to address and I defer 
to their judgment. 
40 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 106such time as the Regional Direct
or for Region 3 deems appro-
priate.  APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 direct our employees, under explicit and im-
plicit threat of discipline, to refrain from discussing the Union 
or engaging in union and/or prot
ected concerted activities while 
at work. 
WE WILL NOT
 direct our employees, under explicit and im-
plicit threat of discipline, to inform us of contacts from union 

supporters and to report the union and/or protected concerted 
activities of other employees. 
WE WILL NOT
 eliminate a privilege or benefit previously en-
joyed by our employees because they engage in union or other 
protected concerted activities 
under Section 7 of the Act 
WE WILL NOT
 promulgate a policy 
prohibiting employees 
from displaying or wearing union buttons, stickers, or insignia, 

direct our employees to remove
 union insignia from their uni-
forms, or inform our employees th
at they will not be allowed to 
work unless they remove union insignia from their uniforms. 
WE WILL NOT
 interfere with or restrain our employees™ exer-
cise of their Section 7 rights by calling them back from and 
attempting to prohibit their attendance at a union rally. 
WE WILL NOT
 grant our employees the benefit of an increased 
holiday pay bonus and increase the monetary bonus under our 
attendance policy in an effort to thwart the Union™s organiza-
tional efforts. 
WE WILL NOT
 suspend or other wise discipline our employees 
because of their support for the Union or because they engage 
in union or protected concerted 
activity under Section 7 of the 
Act. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain or coerce you in the exercise of rights guaranteed you by 

Section 7 of the Act. 
WE WILL
, within 14 days of the Board™s Order, make Kath-
leen Camp, Yvonne Torrez, Rosa
nna Torrez, and Vanessa Veit 
whole for any loss of earning and other benefits resulting from 
our discriminatory suspensions of
 these employees, less any net 
interim earnings plus interest. 
WE WILL
, within 14 days of the Board™s Order, remove from 
our files any reference to the unlawful suspension of Kathleen 
Camp, and 
WE WILL
, with 3 days thereafter, notify her in writ-
ing that this has been done and that the suspension will not be 

used against her in any way. 
VJNH, INC. D/B/A VESTAL NURSING 
CENTER   